     Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 1 of 33



                                                                            Page 1
               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF KANSAS
                 KANSAS CITY, KANSAS DIVISION



        D.M., a minor, by and through )
        his next friend and natural     )
        guardian, KELLI MORGAN,             )
                               )
                     Plaintiff, )
                               )
                               )
            vs.                  )Case No. 2:18-CV-02158
                               )
                               )
        WESLEY MEDICAL CENTER LLC d/b/a )
        WESLEY MEDICAL CENTER-WOODLAWN; )
        WESLEY WOODLAWN CAMPUS; BRIDGET )
        GROVER, PA-C; DR. GREGORY                   )
        FAIMON; LISA JUDD, RN; VIA            )
        CHRISTI HOSPITALS WICHITA,                )
        INC.; JENNIFER CHAMBERS-DANEY, )
        ARNP; DR. BALA BHASKAR REDDY                  )
        BHIMAVARAPU; CEP AMERICA-KS                   )
        LLC; DR. CONNOR HARTPENCE; DR. )
        STEFANIE WHITE; DR. JAMIE               )
        BORICK; and AARON KENT, RN,               )
                               )
                     Defendants. )
                               )



                    DEPOSITION

           The videotape deposition of CONNOR HARTPENCE, M.D.

        taken on behalf of the Plaintiff pursuant to the Federal

        Rules of Civil Procedure before:

                 RICK J. FLORES, CSR
                 KELLEY REPORTING ASSOCIATES, LTD.
                 515 South Main, Suite 108
                 Wichita, Kansas 67202


        a Certified Shorthand Reporter of Kansas, at 245 North

        Waco, Suite 260, Wichita, Sedgwick County, Kansas, on the
                                                                    B
        4th day of January, 2019, at 9:08 a.m.


KELLEY REPORTING ASSOCIATES, LTD        515 S. MAIN, STE 105        WICHITA, KANSAS
                                            316.267.8200                       67202
       Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 2 of 33


                                                         Page 2                                                                Page 4
  1
  2
                APPEARANCES                                          1                          INDEX
  3   PLAINTIFF:                                                     2
         DUGAN & GIROUX LAW, INC.
  4      Mr. Daniel B. Giroux                                        3
         940 N. Tyler, Suite 206
  5      Wichita, KS 67212                                                CONNOR HARTPENCE, M.D.
  6
         (316) 721-5500
         Fax: (316) 722-7510
                                                                     4    Direct Examination by Mr. Giroux:                       5
         dan@dgwichitalaw.com                                        5    Cross-Examination by Mr. Denning:                        119
  7
         KUCKELMAN TORLINE KIRKLAND                                  6    Cross-Examination by Mr. Day:                          123
         Mr. Michael J. Kuckelman
  8
         10740 Nall Avenue, Suite 250
                                                                     7    Redirect Examination by Mr. Giroux:                     124
  9      Overland Park, KS 66211                                     8
         (913) 948-8612
 10      Fax: (913) 948-8611                                         9
         mkuckelman@ktk-law.com
 11                                                                 10
 12
      DEFENDANTS WESLEY MEDICAL CENTER, LLC and
      LISA JUDD, RN:
                                                                    11    No Exhibits Marked.
         GIBSON WATSON MARINO LLC                                   12
 13      Ms. Michelle M. Watson
         301 North Main, Suite 1300                                 13
 14      Wichita, KS 67202-4813
         (316) 264-7321                                             14
 15      Fax: (316) 264-8614                                        15
         michelle@gwmks.com
 16                                                                 16
      DEFENDANTS BRIDGET GROVER, PA-C and
 17   DR. GREGORY FAIMON:                                           17
         GILLILAND & GREEN LLC                                      18
 18      Ms. Tracy A. Cole
         20 W. 2nd Avenue, 2nd Floor                                19
 19      P.O. Box 2977
         Hutchinson, KS 67504                                       20
 20      (620) 662-0537
         Fax: (620) 669-9426                                        21
 21      tcole@gglawks.com                                          22
 22   DEFENDANTS VIA CHRISTI HOSPITALS, INC. and
      AARON KENT, RN:                                               23
 23      MARTIN PRINGLE
         Ms. Samantha Woods                                         24
 24      100 N. Broadway, Suite 500
         Wichita, KS 67202
                                                                    25
 25      (316) 265-9311
         Fax: (316) 265-2955
                                                                    26    SIGNATURE OF WITNESS                                       128
 26      smwoods@martinpringle.com                                  27    CERTIFICATE                                      129
 27


                                                         Page 3                                                                Page 5
  1           A P P E A R A N C E S Cont'd                           1                      VIDEOGRAPHER: This begins the
  2
      DEFENDANT JENNIFER CHAMBERS DANEY, APRN:                       2              videotape deposition of Dr. Connor Hartpence.
  3     HINKLE LAW FIRM, LLC
        Mr. Gregory Young                                            3              Today is January 4th, 2019, and the time is
  4     1617 N. Waterfront Parkway, Suite 400
        Wichita, KS 67206-6639                                       4              9:08 a.m.
  5     (316) 267-2000
        Fax: (316) 630-8466                                          5                  Will the court reporter please swear
  6     Gyoung@hinklaw.com
  7   DEFENDANT DR. BALA BHASKAR REDDY BHIMAVARAPU:                  6              in the witness.
        HITE, FANNING & HONEYMAN, LLP
  8     Mr. Don D. Gribble, II                                       7                    CONNOR HARTPENCE, M.D.
        100 North Broadway, Suite 950
  9     Wichita, KS 67202                                            8              having been first duly sworn on his oath to
        (316) 265-7741
 10     Fax: (316) 267-7803
                                                                     9              state the truth, the whole truth, and nothing
        Gribble@hitefanning.com
 11
                                                                    10              but the truth, testifies as follows:
      DEFENDANT CEP AMERICA-KS, LLC:                                11                     DIRECT EXAMINATION
 12      CLARK, MIZE & LINVILLE, Chartered
         Mr. Dustin J. Denning                                      12         BY MR. GIROUX:
 13      129 South Eighth Street
         Salina, KS 67402-0380                                      13         Q. Please state your name for the record.
 14      (785) 823-6325
         Fax: (785) 823-1868                                        14         A. Connor Hartpence.
 15      Djdenning@cml-law.com
 16   DEFENDANTS DR. STEFANIE WHITE, DR. CONNOR HARTPENCE           15         Q. And your home address?
      and DR. JAMIE BORICK:
 17      WOODARD, HERNANDEZ, ROTH & DAY, LLC                        16         A.                                                        .
         Mr. Steven C. Day
 18      245 North Waco, Suite 260                                  17         Q. Doctor, I -- my name's Dan Giroux. I
         Wichita, KS 67202-0127
 19      (316) 263-4958                                             18              introduced myself to you before the
         Fax: (316) 263-0125
 20      Scday@woodard-law.com                                      19              deposition.
 21   VIDEOGRAPHER:
         Advanced Document Imaging
                                                                    20         A. Uh-huh.
         Mr. Michael Miles
 22
         515 S. Main, Suite 105
                                                                    21         Q. I represent D           M        in this action.
 23      Wichita, KS 67202                                          22                  You understand that?
         (316) 267-9380
 24      Fax: (316) 267-9382                                        23         A. Yes.
         video@kelleyreporting.com
 25                                                                 24         Q. And essentially what I'm going to try to
      Also present: Dr. Bala Bhimavarapu and Ms. Joey
 26   Dean, Risk Manager, Wesley Medical Center.                    25              accomplish today, if I ask my questions
 27


                                                                                                                  2 (Pages 2 to 5)
KELLEY REPORTING ASSOCIATES, LTD                        515 S. MAIN, STE 105                                     WICHITA, KANSAS
                                                            316.267.8200                                                    67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 3 of 33


                                                      Page 6                                                                  Page 8
  1           correctly, is I'm going to ask you questions          1         reading through the record, reviewing the
  2           concerning the care and treatment that you            2         record.
  3           provided to D        M         on March 6 of 2017.    3      Q. What portions of the record did you review?
  4                 You understand that?                            4      A. I tried to look at all of it, but it's a lot.
  5      A.    Yes.                                                 5         So I focused on my history and physical and
  6      Q.     And have you ever been through a deposition         6         the initial emergency room documentation.
  7           before?                                               7      Q. Okay. Is there a reason why you looked at
  8      A.    I have not.                                          8         the emergency room documentation?
  9      Q.     I know that Mr. Day's probably gone through         9      A. I would have reviewed that prior to seeing
 10           some of the rules with you, but just so that         10         D       .
 11           we have a clear understanding and we make a          11      Q. And then in terms -- it looks like in review
 12           good record and we can get through the               12         of the records myself that the emergency room
 13           morning quickly, if I ask a question you             13         documentation isn't too lengthy; is that --
 14           don't understand, can you have me rephrase,          14      A. Correct.
 15           please.                                              15      Q. And at the time that you were providing care
 16      A.    Yes.                                                16         to D        and you were summoned down into the
 17      Q.     If at anytime you need to take a break, can        17         ER, would all the records that you reviewed
 18           you let me know, and I'll accommodate you            18         in preparation for your deposition, would
 19           with a break.                                        19         those have already been generated at the time
 20      A.    Yes.                                                20         that you delivered care?
 21      Q.     Also, it's important, since there is a             21      A. I believe so.
 22           written record being made, that any answer           22      Q. Okay.
 23           that you give, please give an audible answer,        23      A. Yes.
 24           a yes or a no or a narrative if the question         24      Q. Is there anything in the records now in your
 25           calls for it.                                        25         review that look different than they were in


                                                      Page 7                                                                  Page 9
  1              Can you do that?                                   1         March of 2017 when you were delivering care
  2      A. Yes.                                                    2         to D     ?
  3      Q. And, you know, I know it's been almost two              3      A. No.
  4         years since this incident occurred, and if I            4      Q. Other than, obviously, you reviewed all the
  5         ask you a question you don't know the answer            5         records that you created; correct?
  6         to or you don't remember, that's a perfectly            6      A. Yes.
  7         acceptable answer.                                      7      Q. And then tell me specifically what other
  8              You understand that?                               8         records that you looked at to the best of
  9      A. Yes.                                                    9         your recollection.
 10      Q. Can we assume that if you do answer my                 10      A. I reviewed Dr. Borick's progress note the
 11         question that you've understood my question?           11         next morning, and then I kind of skimmed
 12      A. Yes.                                                   12         through the intensive care notes.
 13      Q. You'll have an opportunity, after this                 13      Q. Did you look at Dr. White's note?
 14         deposition, to look at the transcript and              14      A. Her addendum?
 15         make any changes to it.                                15      Q. Yes.
 16              So if there are any things that you               16      A. Yes.
 17         don't understand or didn't understand, you             17      Q. Okay. Did you look at any of the
 18         answered incorrectly, you will have the right          18         consultation notes, say Dr. El-Nabbout or
 19         to make those changes.                                 19         Dr. Grundmeyer?
 20              You understand that?                              20      A. Yes.
 21      A. Yes.                                                   21      Q. Did you look through the intensivist's note?
 22      Q. Tell me what, if anything, you've done to              22      A. There were a lot of them. I glanced through
 23         prepare for your deposition today other than           23         them, yes. I don't know that I read them
 24         any discussions with your lawyer.                      24         thoroughly.
 25      A. Discussions with my lawyer and then just               25      Q. Okay. And then beyond the medical records,


                                                                                                               3 (Pages 6 to 9)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                      WICHITA, KANSAS
                                                        316.267.8200                                                     67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 4 of 33


                                                    Page 10                                                            Page 12
  1           have you reviewed any depositions?                 1            remember for sure.
  2      A. Dr. White's deposition.                              2         Q. What was your level experience in dealing
  3      Q. Okay. And when did you last review that              3            with pediatric patients, let's say, by March
  4           deposition?                                        4            6th of 2017?
  5      A. I read through it again yesterday.                   5         A. Sure. I had seen multiple pediatric patients
  6      Q. And how many times have you read through it?         6            in the clinic, and that would have been my
  7      A. Fully one time. One and a half, I would say.         7            first inpatient pediatric rotation in
  8      Q. Yeah. Anything in that deposition that you           8            residency.
  9           remembered differently in terms of delivering      9         Q. And then I take it in March of 2017, you were
 10           care to D      M       ?                          10            doing a pediatric rotation?
 11      A. No.                                                 11         A. Correct.
 12      Q. Her recollection or her testimony's                 12         Q. And when would that have started in relation
 13           consistent with what you recall?                  13            to March 6th?
 14      A. Yes.                                                14         A. It's tough to say because they're four week
 15      Q. Beyond -- anyone else's deposition?                 15            blocks. It doesn't go by month.
 16      A. I have not read any other depositions.              16         Q. Yes.
 17      Q. We talked about medical records. We talk            17         A. So I couldn't say for certain when it
 18           about depositions.                                18            started.
 19               Any other documentation that you've           19         Q. Do you know whether you were on the front end
 20           reviewed in anticipation of your deposition       20            or the back end or in the middle or do you
 21           today?                                            21            just not remember?
 22      A. No.                                                 22         A. I can't say for certain. I think I was on
 23      Q. Have you -- tell me what -- you're in               23            the back end, but I don't know for sure.
 24           residency right now?                              24         Q. Patients -- pediatric patients, let's say, by
 25      A. Correct.                                            25            March 6th of 2017 that presented to the


                                                    Page 11                                                            Page 13
  1      Q.   Okay. And what year of residency are you in?       1            emergency room that were going to be admitted
  2      A.  I'm now in my third year.                           2            to the general floor, can you give me an
  3      Q.   And what's your specialty?                         3            estimate of how many patients' care you were
  4      A.  Family medicine.                                    4            involved in?
  5      Q.   In March of 2017, you would have been in your      5         A. Yes. So each day I would have been rounding
  6         first year?                                          6            on anywhere between 4 to 6 pediatric patients
  7      A. That's correct.                                      7            on the floor. And I would have had several
  8      Q. When did your first year of residency begin?         8            call days, as we call them, where we're the
  9      A. It would have been July of 2016.                     9            resident on call to take admissions from the
 10      Q. And then from July 2016 up to March 2017, I         10            emergency room. Typically, that ranges from
 11         take it, that you would have rotated through        11            anywhere from 1 to 5 admissions per day. I
 12         various specialties?                                12            couldn't tell you how many I did up to that
 13      A. That's correct.                                     13            point.
 14      Q. Tell me to the best of your recollection what       14         Q. So let's say on March 6 of 2017, were you
 15         specialties, up until March of 2017, that           15            working on the pediatric floor or were you
 16         you -- that you had experience in.                  16            working in the ER?
 17      A. I would have had a lot of family medicine           17         A. I was assigned to the pediatric floor and I
 18        clinic. We do that longitudinally. And then          18            would have been accepting -- I would not be
 19         I would have had at least one, I believe I          19            accepting admissions, but I would be helping
 20        had two, adult medicine inpatient blocks,            20            admit patients from the ER to the pediatric
 21        which is a 4-week block. And I would have            21            floor.
 22        had one, at least one, obstetrics block on           22         Q. So that would be one thing that you would be
 23         labor and delivery. I'd also had a                  23            doing?
 24        dermatology rotation, an ENT rotation. And           24         A. Correct.
 25        those are the -- those are the only ones I           25         Q. Okay. What other responsibilities as a first


                                                                                                        4 (Pages 10 to 13)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                        316.267.8200                                                   67202
         Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 5 of 33


                                                  Page 14                                                             Page 16
     1         year family practice resident would you have     1               At that point, it was my role to do
     2         during a pediatric rotation at that time?        2           the history and physical exam. And then
     3      A. It would depend on if I was assigned to a        3           after doing the full history, the physical, I
     4         day -- to the days or the nights.                4           would then formulate an assessment and plan
     5      Q. And this time you would have been assigned       5           and talk to the senior resident.
     6         during what -- was it the nights?                6               After doing that, the senior resident
     7      A. I was on nights, yes.                            7           will then do their own evaluation of the
     8      Q. What would be your duties at night?              8           patient. They will talk to the junior
     9      A. My sole duty -- well, I guess there's a          9           resident about any discrepancies in the
    10         couple duties. One would be to admit            10           history or the exam, any changes they think
    11         patients, and then two would be to respond to   11           that need to be made to the plan, and then it
    12         any needs of patients on the floor or in the    12           would be my role to call the attending
    13         PICU overnight.                                 13           physician and check out the patient to the
    14             Our residents take pages and calls on       14           attending.
    15         the patients that they're assigned to           15        Q. And then when you -- when you get assigned to
    16         overnight. So the residents who are on          16           admit a pediatric patient from the ER, is it
    17         during the day, the patients that they are      17           your custom, habit and routine to review the
    18         seeing and following, they will take calls on   18           ER chart?
    19         those patients overnight from the nurses.       19        A. It is my routine, yes.
    20             However, if there is something that         20        Q. Okay. And then do you know whether, in this
    21         needs evaluated in-house, they will call the    21           particular case, whether you would have
    22         residents who are there, the night residents,   22           reviewed the emergency room charting?
*   23         so that would be one of the _____
                                              rules. Roles     23        A. I don't remember specifically, but I don't
    24      Q. The scenario with D       where he was          24           see any reason why I wouldn't have because it
    25        admitted from the ER, that was a scenario        25           is my regular routine.


                                                  Page 15                                                             Page 17
     1         that you were familiar with --                   1        Q. Why is that your regular routine?
     2      A.  Yes.                                            2        A. It's -- it's something that was passed down
     3      Q.  -- I think, by March 6 of 2017?                 3           to me from senior residents when I was an
     4      A.  Yes.                                            4           intern. It's just a way of being thorough
     5      Q.  Tell me, when you are charged with the task     5           and trying to make sure that we're not
     6         of admitting a pediatric patient from the ER,    6           missing things.
     7         essentially, the admit, what do you do during    7               Sometimes, you know, they may have
     8         the admit?                                       8           pieces of history that we aren't able to
     9      A. Sure. Do you want that from a intern             9           obtain from the patient for whatever reason.
    10        resident perspective or a senior resident        10        Q. What would be the various reasons why you
    11        perspective?                                     11           would be unable to obtain certain histories
    12      Q. From an intern 'cause you were an intern at     12           that others are able to?
    13         the time; right?                                13        A. I think it varies. Sometimes, you know,
    14      A. Correct.                                        14           patients just may not provide the same
    15      Q. Yeah.                                           15           information to different people that they
    16      A. So usually the way it works is the senior       16           talk to.
    17        resident would have received a call from the     17        Q. Is that common?
    18        attending doctor saying, hey, this is a          18        A. I would say it's fairly common.
    19        patient that needs to be admitted to the         19        Q. How about in the pediatric population where
    20        floor and this is why.                           20           you have a pediatric patient that is ill, who
    21              The senior resident would then tell        21           presents with a parent, in a situation like
    22        the intern resident, hey, we have a patient      22           that, is it common?
    23        down in the ER. This is the room they're in.     23        A. I would say it's no less or more common than
    24        This is the chief complaint or the reason        24           it is in an adult patient.
    25        they need to be admitted.                        25        Q. So in the pediatric population, when you are


                                                                                                         5 (Pages 14 to 17)
KELLEY REPORTING ASSOCIATES, LTD                  515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                      316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 6 of 33


                                               Page 18                                                     Page 20
  1         gathering history, do you sometimes have to      1         present illness, the HPI. It's all part of
  2         gather the history from the parent?              2         the recent history of the current illness,
  3      A. A lot of the time, most of the history comes     3         which is part of the history and physical.
  4        from the parent, yes.                             4       Q. So the history and -- would your history and
  5      Q. Is it sometime difficult to gather history       5          physical examination, to your knowledge, be
  6         from a parent?                                   6          any different than the history and physical
  7      A. It can be. It definitely varies. It depends      7          examination that was done in the ER?
  8         on very many factors.                            8                  MR. YOUNG: Object to form;
  9      Q. In your training and experience at least up      9          foundation.
 10         to that time as a first year resident, did      10       A. Sorry. Can you repeat that.
 11         you learn techniques, wherein, you would        11       BY MR. GIROUX:
 12         gather history from other parents or patients   12       Q. In a general sense, the history and physical
 13         who are difficult to gather history from?       13          examination that you perform, would it be any
 14      A. I would say that I received a lot of training   14          different than the history and physical
 15         on that in medical school and then in           15          examination that's being done by the -- by
 16         residency. I don't think there was any          16          the physician or the midlevel provider in the
 17        formal training for that. It was more of a       17          emergency room?
 18        learn on the job type of training.               18                  MR. YOUNG: Same objections.
 19      Q. Can you tell me a little bit of the training    19       A. I don't see why it would be any different. I
 20         that you would have received in medical         20         do think sometimes we ask a little bit more
 21         school regarding that, eliciting history?       21         as far as family history, social history,
 22      A. Sure. I went to med school at Case Western      22         those types of things, than they do in the
 23         in Cleveland, Ohio. And there's a large         23         emergency room, but I can't say for certain.
 24         portion of the curriculum in the -- actually    24         It would depend on -- depend on the provider
 25         at first through fourth year where we work      25         and the scenario, I guess.


                                               Page 19                                                     Page 21
  1        with standardized patients on obtaining           1       Q. The -- you talk about doing a history and
  2        history, doing physical exams. And there is       2          physical examination.
  3        a portion of that curriculum that is              3                What's the importance of doing a --
  4        dedicated to difficult patients. And              4          first of all, what is a physical examination?
  5        difficult could mean difficult to obtain          5       A. It's exactly what it sounds like: An exam of
  6        history, difficult to get an exam, many           6          the patient to basically evaluate their
  7        different things, but yes, there is a             7         wellbeing and see if you can help guide your
  8        standardized curriculum for that.                 8          decisionmaking to figure out what's wrong
  9      Q. You made a reference in one of your previous     9         with the patient.
 10         responses that one of the reasons why you       10       Q. Is your -- is your -- is your physical
 11         look through the ER charting before you --      11          examination of patient, is it more focused
 12         while you're doing the admit is to be           12          based upon their presenting symptoms?
 13         thorough.                                       13       A. Yes. In general, yes.
 14      A. Uh-huh.                                         14       Q. And then how does -- if they present, let's
 15      Q. Correct?                                        15          say, with, like in D         case, with just
 16      A. Correct.                                        16          nausea and vomiting, but they have a history
 17      Q. How about in situations where you have a        17          of dizziness and balance issues and headache,
 18         patient who is re-presenting to the ER for --   18          how does that factor into your physical
 19         or a hospital for pretty much the same          19          examination of the patient?
 20         reason, do you try to elicit history            20       A. I'd -- you know, with this case, I don't
 21         regarding the previous admission?               21          recall getting a history of balance issues,
 22      A. Yes, I would say -- I would say that I would    22         but, typically, you -- we would do an exam
 23        want to elicit that history, yes.                23          that we found appropriate for that specific
 24      Q. Why would that be important?                    24          scenario.
 25      A. It's part of the history of -- the history of   25                For D       , mom's main complaint was


                                                                                              6 (Pages 18 to 21)
KELLEY REPORTING ASSOCIATES, LTD              515 S. MAIN, STE 105                               WICHITA, KANSAS
                                                  316.267.8200                                              67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 7 of 33


                                                    Page 22                                                             Page 24
  1        that he couldn't keep his antibiotics down           1         Q. Yes, sir.
  2        and she was worried that he was dehydrated.          2                    MR. DAY: Do you want him to look
  3        So we do an assessment for dehydration.              3            at the record?
  4        There's various things you can look for with         4         Q. You can refer to the records if you need. I
  5        that and just a general exam for him.                5            got an extra copy if you need one.
  6      Q. So during the history and physical                  6                    MR. DAY: This is -- I don't know
  7         examination in D           case, let's just say,    7            whether this is going to be the part of the
  8         how long would that have taken?                     8            record you need or not. You can look at it
  9      A. The entire process of getting the history and       9            if you want and see if it's in there.
 10        doing the physical?                                 10         A. I believe it's --
 11      Q. Let's just -- yeah, let's break it down.           11         BY MR. GIROUX:
 12             First of all, how long would it take           12         Q. I think your note begins on 14,
 13         to get the history?                                13            Dr. Hartpence.
 14                 MR. DAY: How long did it take,             14         A. Okay.
 15         he thinks?                                         15         Q. I apologize. It's 15.
 16      BY MR. GIROUX:                                        16         A. So looks like the note was started at 5:18.
 17      Q. Yes. How long do you think --                      17            Usually, I start the note right before I go
 18      A. How long did it take?                              18            into the room. So I would estimate that it
 19      Q. Yes.                                               19            was somewhere between 5:20 and 5:30. I don't
 20      A. I believe -- it was somewhere around 15 to         20            know for sure, though.
 21        20 minutes, I believe, getting the history          21         Q. Do you know, at least, in D             case, did
 22        from mom.                                           22            you have any discussions with any of the ER
 23      Q. And then doing a physical examination?             23            providers?
 24      A. Five minutes. Five minutes or less.                24         A. I don't recall if I did or did not. I know
 25      Q. And you said the history took about 15 to 20       25            that I walked by the desk, but I don't recall


                                                    Page 23                                                             Page 25
  1         minutes; is that correct?                           1            if I did or did not.
  2      A. That would be my estimate. I don't know for,        2         Q. Do you know who the ER provider was?
  3        you know, hundred percent certainty.                 3         A. I know from the chart. I don't -- I don't
  4      Q. Do you think you wrote down everything that         4           have any specific recollection of that,
  5         she told you?                                       5            though.
  6      A. I actually had my computer with me, so I            6         Q. And then before seeing D         , who would you
  7        think I did, yes.                                    7            have spoken to in terms of -- would you have
  8      Q. So when you say you have your computer with         8            spoken to the second year resident at the
  9         you, you were taking notes directly into the        9            time?
 10         medical chart?                                     10         A. Yes, and I believe Dr. White was a third year
 11      A. Correct.                                           11           resident at the time.
 12      Q. Okay. So this would have been something that       12         Q. That's fine. And she would have been the
 13         you would have done -- while you're talking        13            senior resident?
 14         to and interviewing her and gathering              14         A. Uh-huh.
 15         history, you would be contemporaneously            15         Q. And tell me what, if anything, you recall
 16         inserting into the medical chart?                  16            about that conversation with her.
 17      A. That's correct. I take my laptop with me to        17                     MR. DAY: Doctor, you're doing a
 18        see patients.                                       18            great job, but try to avoid uh-huhs and
 19      Q. Can you tell me, to the best of your               19            huh-uhs 'cause it doesn't make for a clear
 20         recollection and review of the records, at         20            record.
 21         what point in time did you actually go in and      21         A. Okay.
 22         see D                                              22                     MR. DAY: You did that --
 23             When's the first time that you saw             23         A. Okay. Okay. Okay. Sorry. Can you repeat
 24         him?                                               24           that.
 25      A. What time of day?                                  25         Q. No problem at all.


                                                                                                        7 (Pages 22 to 25)
KELLEY REPORTING ASSOCIATES, LTD                   515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                       316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 8 of 33


                                               Page 26                                                           Page 28
  1               Tell me what you recall about your         1       Q. What room is that?
  2         conversation with Dr. White.                     2       A. I don't remember the number, but I --
  3      A. Okay.                                            3          location, I could tell you exactly where it
  4      Q. And this is before you see D        .            4          was. The way the emergency room is set up,
  5      A. Before I saw D          .                        5          there's kind of a square desk and he was just
  6      Q. Yes, sir.                                        6          to the -- if you're facing the doors to exit
  7      A. Unfortunately, I don't remember any              7          where the ambulances come in, he was in the
  8         specifics. It's -- you know, we do so many       8          room right there on the right-hand side of
  9         admissions, I don't recall specifics.            9          those.
 10      Q. Is it typically a quick process where she'll    10              I remember walking in with my
 11         say, hey, we're going to admit a patient and    11          computer. Mom was sitting on the left in a
 12         the patient has got nausea and vomiting and     12          chair, and D        was in the hospital bed,
 13         you need to go see the patient; is it           13          which is right in the middle of the room, and
 14         something as quick and as fast as that?         14          he was sleeping when I went into the room.
 15      A. It's usually brief, but the senior resident     15          And that's when I started talking to mom.
 16         will include necessary details. So I would      16          And he slept throughout most of the
 17         say it's as in-depth as it needs to be, but     17          encounter.
 18         usually less than a few minutes.                18       Q. At any point in time did he wake?
 19      Q. Do you know -- then how does a senior           19       A. He never woke up fully. He aroused, but
 20         resident, at least, to your knowledge, how      20          never woke up and opened his eyes.
 21         does she receive information about the          21       Q. Were you aware, at least, prior to seeing
 22         patient?                                        22          D        , based on your review of the ER
 23      A. So it depends. With our inpatient               23          records, whether he was awake at any point?
 24         pediatrics, it depends on who the patient's     24       A. I know -- after looking through documentation
 25         being admitted to. In this scenario, the        25          I can answer that, but I didn't have


                                               Page 27                                                           Page 29
  1        patient was being admitted to our private         1         independent recollection of remembering that.
  2        hospitalist group, and Dr. Bala was the           2       Q. What is your -- based on your review of the
  3        attending physician. So she would have got a      3          documentation, what is your impression?
  4        call from Dr. Bala for the admission, and         4       A. Sure. My impression was that he was awake
  5        then she would have relayed that information      5         when he came into the emergency room.
  6         to me.                                           6       Q. Okay. Tell me what, based on your review of
  7      Q. Then with Dr. Bala, what's his role in the       7          the documentation, more details about his
  8         hospital?                                        8          wakefulness and what he was able to do.
  9      A. Dr. Bala is an attending pediatric               9       A. In the triage documentation for the ER -- I
 10        hospitalist.                                     10         think it's the triage documentation, they
 11      Q. And then have you -- prior to March 6th, have   11         always do a general evaluation of the patient
 12         you worked with him regarding pediatric         12         and will assign a number to them based on the
 13         patients?                                       13         severity, their -- what they deem the
 14      A. I would have worked with him on that            14         severity of the illness. And in that
 15         rotation, yes.                                  15         documentation, they document a Glasgow Coma
 16      Q. Would you have personal interaction with him    16         Score, which part of that is spontaneous eye
 17         during rotations and seeing patients?           17         opening and wakefulness, and D           had a GCS
 18      A. Yes.                                            18         of 15.
 19      Q. Without looking at the medical records, do      19       Q. Explain that scale to me, please.
 20         you have an independent recollection of         20       A. Sure.
 21         D       M      ?                                21       Q. It's the Glasgow Coma Scale; correct?
 22      A. Yes.                                            22       A. Correct.
 23      Q. Tell me what you recall about D       .         23       Q. And what are the multiple components to that
 24      A. Sure. I remember -- actually, I remember        24          in order to calculate a score?
 25        what room he was in in the emergency room.       25       A. Sure. So they assess eye opening, speech --


                                                                                                  8 (Pages 26 to 29)
KELLEY REPORTING ASSOCIATES, LTD              515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                  316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 9 of 33


                                                         Page 30                                                      Page 32
  1         verbal response, and motor response.                      1           know -- here it is, 0429.
  2      Q. So in order to do the Glasgow Coma Scale, he              2         Q. So that would have been -- how long would
  3         would have to open his eyes?                              3            that have been before you actually saw the
  4      A. Spontaneously.                                            4            patient?
  5      Q. Spontaneously, meaning, hey, D        , open              5         A. I would estimate about an hour.
  6         your eyes, and he opens his eyes?                         6         Q. So that -- I guess was he a Glasgow Coma
  7      A. Even without verbal stimulation, he would                 7            Scale of 15 when you saw him?
  8         open his eyes spontaneously.                              8         A. I did not assess a GCS for him.
  9      Q. And then speech?                                          9         Q. Do you know whether it was reassessed?
 10      A. Speech would be verbalizing without -- and               10         A. I do not.
 11        having speech that is recognizable. You                   11         Q. Essentially, at 4:30, at least, based on the
 12         know, he's not mumbling, not                             12            Glasgow Coma Scale, he was alert enough to
 13         incomprehensible.                                        13            open his eyes, give a verbal response and had
 14      Q. And then the verbal response?                            14            a score of 15; correct?
 15      A. The motor -- yeah, that's the verbal                     15         A. Correct.
 16         response.                                                16         Q. And then when you saw him about an hour
 17      Q. Okay.                                                    17            later, he was asleep?
 18      A. The motor response would be spontaneous                  18         A. Correct.
 19        movements of his extremities.                             19         Q. What role, if any, in your physical
 20      Q. Okay. And then that would be -- the Glasgow              20            examination does the fact that he had a prior
 21         Coma Scale would be different than like a                21            admission within hours of the Via Christi
 22         neurological examination?                                22            admission for the same -- for the same
 23      A. Correct, it would be a -- an adjunct or a                23            problem?
 24         piece of the neurological exam.                          24                    MR. DAY: Object; that misstates
 25      Q. Okay. How is -- how would be -- a Glasgow                25            the evidence.


                                                         Page 31                                                      Page 33
  1         Coma Scale be different than a neurological               1         A.  Can you rephrase that, please.
  2         examination?                                              2         Q.  Absolutely. The fact that he was at Wesley?
  3      A. It depends on -- you know, there's varying                3         A.  Yes.
  4        degrees of a neurological exam, but the GCS                4         Q.  The day before?
  5        itself is just a piece of that. So a                       5         A.  Yes.
  6        neurological exam on top of that would                     6         Q.  At 6:00 in the evening?
  7        assess, I guess, for more focal deficits.                  7         A.  Uh-huh.
  8      Q. So, I mean, if you were looking for focal                 8         Q.  For nausea and vomiting and the diagnosis of
  9         deficit or any type of neurologic deficit,                9            strep, what impact at all does that have on
 10         would the Glasgow Coma Scale be the test that            10            your care of D       ?
 11         you would use to determine that?                         11         A. I would say I don't know that it impacts the
 12                 MR. DAY: Object to form;                         12           care. I would have -- I would have done the
 13         overbroad.                                               13           same history and evaluation of the patient no
 14      A. No. The Glasgow Coma Score is more of a                  14           matter what prior care they had, I would say.
 15        general assessment.                                       15           I mean, it would be taken into account, but I
 16      Q. If you wanted to check for a focal neurologic            16           don't think it changed my exam.
 17         deficit, you would do a neurological                     17         Q. Is there ever attempt, at least, from your
 18         examination; is that fair?                               18            perspective that when a patient presents to a
 19      A. That's correct.                                          19            different hospital that there's an attempt to
 20      Q. Do you know at what point in time, and if you            20            gather the records from the previous
 21         need to refer to the records, please do so,              21            admission?
 22         at what point in time he scored a 15 on the              22         A. I would say it depends on the specific
 23         Glasgow Coma Scale within the emergency room?            23           scenario.
 24      A. I don't know what time. I'll have to look                24         Q. Okay.
 25        and it might take a while 'cause I don't                  25         A. Yeah.


                                                                                                         9 (Pages 30 to 33)
KELLEY REPORTING ASSOCIATES, LTD                         515 S. MAIN, STE 105                               WICHITA, KANSAS
                                                             316.267.8200                                              67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 10 of 33


                                                      Page 34                                                    Page 36
  1       Q. It wasn't done in this case?                        1         A. That's my estimate, yes.
  2       A. Correct. We did not obtain records that             2         Q. And then who else was in the room -- did
  3         evening, and I don't know if it was done at a        3            anyone else come in the room during that 25
  4         later date.                                          4            minutes?
  5       Q. Do you think it was necessary, at least, from       5         A. Not that I recall either way. I mean, I
  6          your perspective to do a history and physical       6            don't know if somebody did or didn't.
  7          examination to gather the records from Wesley       7         Q. That's fine. And during that 25 minutes, do
  8          Medical Center?                                     8            you recall having any conversations with any
  9       A. In this specific scenario, I did not think it       9            other healthcare providers regarding D      ?
 10         was necessary.                                      10         A. I do not recall either way.
 11       Q. Have you been involved in a scenario where it      11         Q. After -- and the purpose of your history and
 12          was necessary to gather records from a             12            physical examination is what?
 13          different hospital?                                13         A. The purpose of any history and physical is to
 14       A. Yes.                                               14           try to identify, you know, what illness or
 15       Q. And then how quickly are you able to obtain        15           what ailment the patient has and then develop
 16          those records?                                     16           an assessment and plan to help treat that
 17       A. Usually within a couple of hours, depending        17            patient.
 18         on how busy things are on both ends.                18         Q. Then I take it your history and physical
 19       Q. Is there anything that -- have you ever had a      19            examination is going to be independent of any
 20          situation where a patient presents to a            20            other history and physical examination that
 21          different hospital within a 24-hour period of      21            he has had prior to that?
 22          time where you guys could just pick up the         22         A. Correct.
 23          phone and talk to the treating provider at         23         Q. You're going to do your own independent
 24          the previous hospital?                             24            assessment?
 25       A. I have done that with an obstetric patient,        25         A. Correct.


                                                      Page 35                                                    Page 37
  1         yes.                                                 1         Q. Even though he had a diagnosis of strep, you
  2      Q. Have you done that with a pediatric patient?         2            were going to see whether there was any other
  3      A. Not that I recall.                                   3            diagnoses that may come into -- may be into
  4      Q. We talked about your independent recollection        4            play; is that correct?
  5         of D       .                                         5         A. I think that, you know, with each specific
  6                When you walked in, you remember him          6           scenario you take into account the prior
  7         asleep; correct?                                     7           diagnostics that have been done, and in this
  8      A. Correct.                                             8           scenario, I went into it with a diagnosis of
  9      Q. Was he -- was he moving at all?                      9           strep throat and -- and then built upon that.
 10      A. He -- I don't -- I don't recall either way.         10           Had there been red flags or things that came
 11         I do know that when I did my exam, he reacted       11           up, you know, with any history and physical,
 12         to the exam. He never fully opened his eyes,        12           you're kind of developing a plan and a
 13         though.                                             13           differential as you're talking to the patient
 14      Q. How did he react to your exam?                      14           or the parent and doing the physical exam.
 15      A. Moved his extremities to where I was touching       15           With this case I didn't -- I didn't find
 16         or wiggled around a little bit, you know,           16           anything that would have led me to another
 17         just rustled around.                                17           diagnosis.
 18      Q. And then how was he laying?                         18         Q. But that's something certainly you would have
 19      A. Just on his back. Was laying in bed with his        19            done, though.
 20         head on the pillow from what I recall.              20                 If something -- if something was a red
 21      Q. And at that time -- and then you were in the        21            flag, that's something that you would have
 22         room for -- you did 15, 20 minutes of a             22            pursued?
 23         history and then you did about a 5-minute           23         A. Yes.
 24         exam, so you would have been in the room at         24         Q. Not only pursued, but you would have
 25         least 25 minutes; is that fair?                     25            discussed it with the senior resident?


                                                                                                   10 (Pages 34 to 37)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                               WICHITA, KANSAS
                                                        316.267.8200                                              67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 11 of 33


                                                Page 38                                                           Page 40
  1       A. Yes.                                             1          patient's name and age and presenting
  2       Q. And ultimately, you or the senior resident       2          complaint. And then you give the HPI. You
  3          would have discussed it with the attending       3          tell the attending basically what's been
  4          physician in this case, Dr. Bala; is that        4          going on with the patient.
  5          correct?                                         5              You then go through past medical
  6       A. That's correct.                                  6          history, past surgical history, any
  7       Q. As far as you know, did Dr. -- did you ever      7          allergies, medications that they're on.
  8          have a conversation yourself with Dr. Bala?      8              And then I would have discussed my
  9       A. I would have been the resident who called        9          physical exam and findings, any diagnostics
 10         Dr. Bala to talk about the patient.              10          or labs that had been done. And then at that
 11       Q. Okay. And you would have talked to him, and     11          point, I would have gone into my assessment
 12          I think at the end of your note, it says that   12          and plan.
 13          you discussed it with Dr. Bala?                 13       Q. Did you order any diagnostics?
 14       A. Yes.                                            14       A. I don't recall. I don't believe I did.
 15       Q. Do you have a specific recollection of that     15       Q. Do you order any labs?
 16          conversation with Dr. Bala?                     16       A. No, the labs were ordered by the emergency
 17       A. Unfortunately, I do not.                        17          room.
 18       Q. Okay. Typically, in a situation like that       18       Q. Was there concerns, at least, from your
 19          where you're admitting a patient from the       19          standpoint when you saw D          that he was
 20          emergency room, how long would that             20          dehydrated?
 21          conversation last?                              21       A. He had received a full fluid bolus, 20
 22       A. It definitely depends on the specific case.     22          milliliters per kilogram, before I saw him.
 23       Q. How about D            case?                    23          And so when I saw him, he was mildly
 24       A. So we have a -- basically a regimented way      24          dehydrated at best -- or at worst, I guess.
 25         of -- that we -- that we present to              25       Q. And how would you make the determination that


                                                Page 39                                                           Page 41
  1         attendings. And usually that takes awhile         1          he was mildly dehydrated at that time?
  2         'cause we have to go through the whole            2       A. Sure. With dehydration, there's varying
  3         history and everything. My guess would be         3         degrees, anywhere from not dehydrated to
  4         around five minutes on the phone or less.         4         severe dehydration. And there are exam
  5       Q. When you say a regimented way --                 5          findings that you would look for that could
  6       A. Yes.                                             6         guide you towards a diagnosis. For mild
  7       Q. Is that regimented way, is that reduced to       7         dehydration, oftentimes, it's just history
  8          writing in terms -- is that reduced to           8         alone of nausea, vomiting, decreased PO
  9          writing in any way?                              9         intake.
 10       A. Can you rephrase that.                          10              When you get to moderate or severe
 11       Q. Yeah, that's a bad question.                    11         dehydration, you start seeing physical exam
 12               Is there a document that you follow        12          findings.
 13          that says, hey, these are the things that we    13       Q. So beyond physical exam findings, can you --
 14          go through or we talk to the attending          14          are there laboratory values that play a role
 15          physician about our history and physical        15          in making a determination of whether a
 16          examination.                                    16          patient is dehydrated or not?
 17       A. No, not that I'm aware of. It's more of a       17       A. Yes.
 18         built-in culture in medicine, and it's a         18       Q. What --
 19         formal presentation to the attending.            19       A. They can play a role, yes.
 20       Q. Excellent. So just walk me through the          20       Q. Sorry to talk over you.
 21          regimented way or the formal presentation.      21               What lab -- what specific lab values
 22       A. Sure. You can actually follow a H & P, and      22          assist you in making a determination whether
 23         that pretty much guides you through the          23          a patient is dehydrated?
 24         presentation to the attending.                   24       A. Lab values?
 25               So typically you'll start out with the     25       Q. Yes, sir.


                                                                                                 11 (Pages 38 to 41)
KELLEY REPORTING ASSOCIATES, LTD               515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                   316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 12 of 33


                                                      Page 42                                                         Page 44
  1       A. Okay. Lab values: It would depend. So with            1                 I mean, do you remember that?
  2         a history of nausea and vomiting, sometimes            2         A. Yes.
  3          you can get electrolyte disturbances, but             3         Q. And how would you describe her demeanor at
  4         that doesn't necessarily tell you a degree of          4            the time?
  5         dehydration.                                           5         A. Mom was tired, but she was -- she was calm.
  6               You could also -- for dehydration,               6           She was sitting in a chair, and I sat down to
  7         sometimes you can look at the urine and look           7           chat with her, and I remember it was a very
  8         at the specific gravity of the urine, the              8            calm conversation.
  9         concentration of the urine.                            9         Q. And then in your history and present illness,
 10       Q. Do you -- in D           case, do you know           10            do you think it encompasses everything that
 11          whether anybody observed his urine?                  11            you guys discussed?
 12       A. Not that I'm aware of.                               12         A. I believe it does. I try to include
 13       Q. Okay. Back to your independent recollection.         13           everything when I'm talking to a patient.
 14          You talked about D         .                         14         Q. Do you recall any other facts or history that
 15                Did D       pretty much remain asleep          15            she told you that are not in your history of
 16          at -- on an exam table in the ER the whole           16            present illness in your charting?
 17          time you were there?                                 17         A. I do not. I do not recall any other
 18       A. From my recollection, yes, he was -- he was          18           information.
 19          asleep during my encounter.                          19         Q. You knew that she went to Wesley; correct?
 20       Q. And then tell me, I mean, just your                  20         A. Correct.
 21          observations of him.                                 21         Q. And you knew that they diagnosed D           with
 22                I mean, what did he look like?                 22            strep throat?
 23                Did he look like he was ill?                   23         A. Correct.
 24                I mean, tell me your thoughts on that.         24         Q. And that they tried to give D        oral
 25       A. Sure. And, you know, to me he looked like a          25            antibiotics?


                                                      Page 43                                                         Page 45
  1         well -- so we define degrees of illness.               1         A.  Correct.
  2         Especially in the pediatric population, we             2         Q.  And that he threw up multiple times?
  3         like to determine if they are ill-appearing            3         A.  Correct.
  4         or toxic-appearing. For me, he was -- he was           4         Q.  Were you aware that they called other
  5         well appearing. He appeared well hydrated,             5            facilities about D       condition?
  6         actually, when I saw him and just looked like          6         A. I did not get that history.
  7         a kiddo that was exhausted after being awake           7         Q. Were you aware that they were concerned that
  8         all night.                                             8            his strep may have converted over to
  9      Q. Do you know if he had been -- do you know              9            meningitis?
 10         whether he had been awake all night?                  10                      MR. DAY: I'm going to object to
 11      A. Do you mind if I look in my --                        11            form to the extent there's an assumption.
 12      Q. Absolutely. If you need to refer to those             12            You can ask him if he was told that. Well,
 13         medical records at anytime, please do so.             13            you can ask whatever you want, but I
 14      A. Yeah. In Dr. White's addendum, she mentioned          14            object --
 15         that he's very sleepy, didn't get sleep at            15                      MR. GIROUX: I understand your
 16         all until getting meds in the ED around 3:00          16            objection.
 17         a.m.                                                  17                      MR. DAY: Yeah.
 18      Q. Okay.                                                 18                      MR. GIROUX: Yeah.
 19      A. So that's where I had that in my mind.                19         A. Can you repeat the question, please.
 20      Q. Do you -- do you remember -- we talked                20         BY MR. GIROUX:
 21         about -- back to your independent                     21         Q. Yeah. Did you know that mom was concerned
 22         recollection discussion with mom.                     22            about meningitis?
 23                Can you -- I mean, do you have a               23                      MR. DAY: Same objection.
 24         picture in your mind like right now where             24         A. I did not know that.
 25         you're talking to her?                                25         Q. Did the word meningitis, was that ever


                                                                                                       12 (Pages 42 to 45)
KELLEY REPORTING ASSOCIATES, LTD                      515 S. MAIN, STE 105                                 WICHITA, KANSAS
                                                          316.267.8200                                                67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 13 of 33


                                                    Page 46                                                             Page 48
  1          mentioned to you?                                     1                 MR. DAY: Take the time to look
  2       A. No.                                                   2         through it if he's going to ask you about it,
  3       Q. Have you ever -- at least by that time, have          3         about the record.
  4          you ever provided care to a patient -- a              4      A. Okay. Can you repeat the question, please.
  5          pediatric patient who had meningitis?                 5      BY MR. GIROUX:
  6       A. I don't know for sure if I had treated a              6      Q. Yeah. Based on your review of the emergency
  7          patient with meningitis, but I know that I            7         room charting, which you would have reviewed
  8          had evaluated a patient for meningitis.               8         prior to seeing D      ?
  9       Q. Let me change it up with you.                         9      A. Yes.
 10               Have you -- let's say prior to March            10      Q. Other than the Glasgow Coma Scale, was D
 11          6th of 2017, what would have been your               11         evaluated for any type of neurologic deficit?
 12          experience with pediatric patients who               12                 MR. DAY: I'm going to object.
 13          presented with elevated intracranial                 13         The question really keeps changing. Object
 14          pressure?                                            14         to form.
 15       A. That's tough to say. I would guess that I --         15                 MR. YOUNG: And foundation.
 16          or I would say that I probably had not seen          16      A. Other than a general assessment of the child,
 17          any cases of elevated intracranial pressure          17        I don't know that a full neurological exam
 18          in a pediatric case, but I'd -- I would have         18        was done.
 19          received lectures and things on that.                19      Q. And then what would be a full neurologic
 20       Q. How about adult cases of elevated                    20         examination?
 21          intracranial pressure?                               21      A. Sure.
 22       A. I don't think I had encountered that.                22                 MR. YOUNG: Object to form.
 23       Q. Okay. And I just want to make my question            23      A. I would say that also kind of depends on
 24          more broad.                                          24        which provider that's coming from.
 25               Had you ever, let's say, prior to               25      Q. How about from you on March 6 of 2017.


                                                    Page 47                                                             Page 49
  1            March 6, 2017, to the best of your                  1      A. If I were to do a -- as a family medicine
  2            recollection, ever been involved with a             2         resident do a full neurological exam.
  3            diagnosis of a patient with elevated                3      Q. Yes, sir.
  4            intracranial pressures?                             4      A. Okay. That would include the GCS. It would
  5       A.    I don't think so.                                  5         include testing the cranial nerves, testing
  6       Q.     By the time that you saw D        at 5:18 or      6         the patient's motor and sensory function and
  7            5:30, whatever the time is, do you know             7         cerebellar function.
  8            whether D        was tested for any type of         8      Q. And -- and if a person has elevated -- if a
  9            neurologic deficit?                                 9         patient has elevated intracranial pressures
 10                     MR. YOUNG: Object to form;                10         and you suspect that, you would do a full
 11            overbroad.                                         11         neurological examination?
 12                    MR. DAY: Join.                             12      A. Yes, in that scenario I would.
 13       A.    I don't know.                                     13      Q. Why?
 14       Q.     Okay. Based on your review of the ER records     14      A. Well, an elevated intracranial pressure is
 15            in preparation for this deposition, can you        15         very dangerous. The skull is a rigid
 16            see anywhere within the ER record, which you       16         structure and the brain doesn't have anywhere
 17            would have reviewed before you saw D           ,   17         to go other than herniating down so it's --
 18            whether any testing was done to see whether        18         it can be a emergent thing.
 19            he was neurologically intact?                      19      Q. And what would be -- let me put it this way:
 20       A.    Sure.                                             20         Did you do a -- prior to March 6 of 2017, had
 21                     MR. YOUNG: Object to form.                21         you done a full neurological examination of a
 22                    MR. DENNING: Other than the                22         patient?
 23            Glasgow Coma Scale?                                23      A. Yes.
 24                    MR. GIROUX: Other than the                 24      Q. Have you done a full neurological examination
 25            Glasgow Coma Scale.                                25         of a patient for purposes of ruling out


                                                                                                        13 (Pages 46 to 49)
KELLEY REPORTING ASSOCIATES, LTD                   515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                       316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 14 of 33


                                                Page 50                                                           Page 52
  1          intracranial pressure?                           1          anything in the record about me discussing it
  2       A. Not specifically.                                2          with Dr. White, other than her addendum
  3       Q. How about for stroke?                            3         saying that she saw the patient, as well.
  4       A. Yes.                                             4       Q. When you saw -- when you saw D         at 5:18
  5       Q. Okay. And as it relates to intracranial          5          or 5:15, whenever the time was, was that the
  6          pressures, what would be some of the common      6          only time that you saw him?
  7          signs that you would see in doing a full         7       A. Yes.
  8          neurological assessment of a patient?            8       Q. Okay. And so would have been that 25-minute
  9                  MR. DAY: Object to form;                 9          plus time period would have been the only
 10          overbroad.                                      10          time that you saw him?
 11       A. One of the findings you could see is            11       A. That's correct.
 12         papilledema if you look in the eyes.             12       Q. And is my understanding that Dr. White saw
 13         However, I will say that I think general         13          D         subsequent to your history and
 14         practitioners are not the best at assessing      14          physical examination?
 15         that. Usually a neurologist or a                 15       A. Yes, from what I recall.
 16         neurointensivist would be better at              16       Q. Okay. And is that common that the first year
 17         evaluating that.                                 17          resident would do the admit and then the
 18       Q. Why would they be better -- better at           18          second year or the third year, whatever she
 19          evaluating that?                                19          was, would come in and do her own or his own
 20       A. Sure. With that being a specialty, they do      20          history and physical examination?
 21         that a lot more often than, say, a family        21       A. Yes, that's very common.
 22         practice resident.                               22       Q. Okay. You weren't in the room when she did
 23       Q. You would do -- in a situation like that        23          her history and physical examination?
 24          where you suspect it, you would do a full       24       A. No, I was not.
 25          neurological assessment, and then if there      25       Q. Would you have discussed with her D


                                                Page 51                                                           Page 53
  1          were some signs that were alarming to you,       1          before her examination or after or both?
  2          you would consult with neurology?                2       A. Usually both.
  3       A. Depending on the scenario, yes. If there was     3       Q. Okay. And in this case, we talked about
  4          a focal neurological deficit or something        4          after your history and physical examination
  5          concerning, I would typically talk to the        5          not having a recollection of discussions with
  6         attending doctor and discuss it with them and     6          her.
  7          if the decision was made to consult, then we     7                 How about after her history and
  8          would.                                           8          physical examination?
  9       Q. Okay. So I want to shift back over to your       9       A. I have no recollection of our conversation.
 10          independent recollection. We talked about       10       Q. What's your understanding of her -- what's
 11          the time period that you were in with mom and   11          your understanding of D          condition when
 12          saw D       . We talked about what you recall   12          she did her history and physical examination?
 13          about the conversation with Dr. Bala.           13       A. My understanding is that it was -- his
 14               Do you remember any conversations that     14         condition was unchanged from when I saw him.
 15          you had with Dr. White after your history and   15       Q. Unchanged meaning what, specifically?
 16          physical examination?                           16       A. Meaning that he was still sleeping.
 17       A. Unfortunately, I don't have any independent     17       Q. Do you know whether she did a physical
 18          recollection of my conversation with            18          examination of D        ?
 19          Dr. White.                                      19       A. She did do a physical exam, yes.
 20       Q. Is there anything in the record that would --   20       Q. And do you know whether she would have
 21          that would -- was anything written in the       21          discussed those physical exam findings with
 22          record regarding your conversation?             22          you?
 23               Not saying that there's supposed to be     23       A. She would have discussed -- she definitely
 24          but --                                          24         would have discussed discrepancies if there
 25       A. I don't -- no, I don't believe there's          25         were any; or, she would have just said yes, I


                                                                                                     14 (Pages 50 to 53)
KELLEY REPORTING ASSOCIATES, LTD               515 S. MAIN, STE 105                                     WICHITA, KANSAS
                                                   316.267.8200                                                    67202
       Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 15 of 33


                                                 Page 54                                                        Page 56
  1          agree with your exam.                               1      A. Yes, I would typically discuss it with senior
  2        Q. Did she agree with your exam?                      2        resident and the attending, but yes.
  3        A. Yes, she would have documented any                 3      Q. Very well. And then if you felt that the
  4           discrepancies.                                     4         patient needed, let's say, some imaging,
  5        Q. And then the way the notes are written, it         5         whether it's an MRI or a CT, is that
  6           looks like you kind of have a -- what I would      6         something that you could order?
  7           consider a true SOAP note, and her note is         7      A. Yes.
  8           just an addendum.                                  8      Q. And is that with the same caveat that you
  9                It looks like she's not repeating a           9         would typically discuss it with the senior
 10           whole lot of what you've done; is that fair?      10         resident or the attending?
 11        A. That's correct.                                   11      A. Definitely, especially in a pediatric case.
 12        Q. Tell me -- and you've served as -- you            12      Q. And then in terms of if you thought the
 13           probably are serving in that role as a senior     13         patient was more sick based on your history
 14           resident right now; correct?                      14         and physical examination, if you felt that
 15        A. Correct.                                          15         the patient didn't need to go to the
 16                     MR. DAY: I want to be clear on          16         pediatric floor, but needed to go to the
 17           your question before, I didn't have a chance      17         PICU, you as the first year resident, are you
 18           to jump in yet. Were you asking whether the       18         able to order that?
 19           note doesn't repeat or whether he -- whether      19      A. Yes, and again, with the caveat that I would
 20           the exams weren't repeated? I think the           20        discuss that with the senior resident and the
 21           question was unclear as to --                     21        attending.
 22                     MR. GIROUX: Okay. Yeah.                 22      Q. Let's say after Dr. White's examination, I
 23        BY MR. GIROUX:                                       23         think, according to her record, she saw
 24        Q. Let me just retract. Just clear that up.          24         D       maybe around 6:15.
 25        A. Okay.                                             25              Do you -- do you have an independent


                                                 Page 55                                                        Page 57
   1       Q. Her note looks a lot different than yours;         1         recollection of anything that occurred
   2          okay? Correct?                                     2         thereafter?
   3       A. Yes.                                               3               Kind of a broad question, but -- and
   4       Q. You look like you have a traditional SOAP          4         I'm just going to open it up to the whole
   5          note where you do the history and physical         5         hospitalization to the 15th.
   6          examination, the review of systems, you do         6      A. Can you repeat the question, please.
   7          the physical examination, and you do your          7      Q. Yeah. Do you have independent recollection
   8          assessment and plan.                               8         of D         care while at Via Christi after
   9               Her note doesn't follow that                  9         Stefanie White did her examination of him?
 10           structure; is that correct?                       10      A. No. After I saw him, I was not involved in
 11        A. Yes, that's correct.                              11         his care.
 12        Q. Tell me why that is.                              12      Q. Okay. Did you learn about his condition
 13        A. So it's the senior resident's role to             13         subsequently?
 14           basically confirm the findings of the intern      14      A. Yes.
 15           resident. And usually what the senior             15      Q. Tell me how you learned about his condition
 16           resident will do is exactly what Dr. White        16         subsequently.
 *
 17           did where she'll summarize the case and ___  in   17      A. I don't remember specifically how I learned
 18           the plan of care.                                 18         it, but I know that next night when I came in
 19        Q. So when you're seeing a patient and if            19        for my shift, it was relayed to me what
 20           something were -- if red flags were -- if you     20         happened.
 21           spotted red flags that this patient needed a      21      Q. Okay. What was relayed?
 22           consult from a specialist, is that something      22      A. That D         had to be moved to the pediatric
 23           that you could do?                                23         intensive care unit because he had a
 24        A. Yes.                                              24        respiratory arrest on the floor and that the
 25        Q. Okay. You can order a consultation?               25         imaging found a brain mass.


                                                                                                 15 (Pages 54 to 57)
KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                                WICHITA, KANSAS
                                                     316.267.8200                                               67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 16 of 33


                                                  Page 58                                                          Page 60
  1       Q. And do you remember who you spoke to about         1          some previous testimony.
  2          that?                                              2                You indicated that when you talked to
  3       A. I don't recall. It would have been whoever         3          Kelli Morgan that you were using your laptop?
  4         was the resident on call that day.                  4       A. Yes.
  5       Q. So you learned about the mass in his head?         5       Q. Was that your own personal laptop?
  6       A. Yes.                                               6       A. No.
  7       Q. Did you eventually learn about a stroke that       7       Q. That's a laptop that was assigned to you
  8          he may have had?                                   8          through the residency program?
  9       A. I don't recall if I learned that at that           9       A. Yes.
 10         point or when reviewing the records for this.      10       Q. Okay. And then that laptop, you can access
 11       Q. Okay. And then I take it, and we'll take a        11          records from your laptop?
 12          break here in a second, but as it relates to      12       A. Yes. It's the Cerner, yeah, medical record.
 13          opinions regarding the stroke, when the           13       Q. So for example, when Dr. White called you and
 14          stroke occurred and what caused the stroke,       14          said that there is a patient that's going to
 15          are you going to have any opinions regarding      15          be admitted to the pediatric floor, you would
 16          that?                                             16          have been able to utilize that laptop to look
 17       A. No.                                               17          at the emergency room records?
 18                  MR. YOUNG: Object to form.                18       A. Yes.
 19                  MS. WOODS: Join.                          19       Q. And then we talked a little bit about
 20                  MR. DAY: And again, I'm going to          20          elevated intracranial pressure and you
 21          note for the record that it's -- that's           21          indicated that your experience, at least, by
 22          actually my decision, but he has correctly        22          that time on March 6 of 2017 was really
 23          answered. He is not going to act as a             23          through lectures through medical school; is
 24          causation expert in this case.                    24          that correct?
 25                  MR. GIROUX: Okay.                         25       A. Correct.


                                                  Page 59                                                          Page 61
  1       BY MR. GIROUX:                                        1       Q. What is your understanding of some of the
  2       Q. Other than that discussion where you learned       2          common signs and symptoms of elevated
  3          that he was in the pediatric intensive care        3          intracranial pressure in a pediatric patient?
  4          unit and that imaging revealed a mass, did         4                   MR. DAY: Object to form;
  5          you -- do you have an independent                  5          overbroad.
  6          recollection of any other conversations            6       A. Sure. I don't know that I had lectures
  7          regarding D       M        during that             7          specifically for the pediatric population,
  8          hospitalization that we haven't discussed?         8          but for elevated intracranial pressure you
  9       A. I do not.                                          9          could see variations in vital signs, and then
 10       Q. And once your care was provided to D         on   10          papilledema and neurological deficits.
 11          the morning of the 6th for that 25 minutes        11       Q. So let's talk about abnormalities in vital
 12          and you discussed it with Stefanie White          12          signs.
 13          after her exam, your care of D       ceased?      13                What type of abnormalities would there
 14       A. Correct.                                          14          be?
 15       Q. Why don't we take about a 5-minute break.         15       A. If I recall correctly, you can see increased
 16          We've been going at it about an hour; okay?       16          blood pressure with bradycardia.
 17       A. Okay.                                             17       Q. How about respiratory rate?
 18                  VIDEOGRAPHER: Off the record at           18       A. It can be depressed.
 19          10:00 o'clock.                                    19       Q. How about temperature?
 20               (A recess was taken from 10:00 a.m. to       20       A. I'm sure it can be affected. I don't know --
 21          10:11 a.m.)                                       21          I couldn't say for certain.
 22                  VIDEOGRAPHER: Back on the record          22       Q. And then neurologic deficits, what type of
 23          at 10:11.                                         23          neurologic deficits would you see?
 24       BY MR. GIROUX:                                       24       A. I think that can vary, as well.
 25       Q. Doctor, just a few followup questions from        25       Q. What would be some kind of common signs and


                                                                                                   16 (Pages 58 to 61)
KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                     316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 17 of 33


                                                        Page 62                                                        Page 64
  1         symptoms?                                              1           you didn't suspect any abnormalities within
  2                  MR. DAY: Object to form.                      2           the -- within the head?
  3      BY MR. GIROUX:                                            3        A. Can you rephrase that, please.
  4      Q. What would be some common neurologic deficits          4        Q. Yeah. There was no head pathologies or --
  5         that you would expect to see?                          5           that you were -- that was on your
  6      A. Decreased mental status, may have weakness in          6           differential that you considered?
  7        an extremity, but it definitely could vary.             7        A. The phrasing of that kind of confuses me a
  8      Q. And what would be the, I guess, spectrum of            8           little bit.
  9         some general common symptoms that you would            9        Q. Let me -- I want to make sure that we make a
 10         expect a person to manifest who has elevated          10           good record.
 11         intracranial pressure?                                11        A. Okay.
 12                  MR. DAY: Object to form;                     12        Q. Did you establish a differential diagnosis?
 13         overbroad.                                            13        A. Whenever I'm seeing a patient, a differential
 14      A. Can you repeat that, please.                          14          is kind of developing as I'm seeing the
 15      Q. What would be some symptoms of an individual          15          patient.
 16         who had -- what would be signs and symptoms           16        Q. Is it kind of a fluid task?
 17         that the body would manifest in a patient             17        A. Yeah, a fluid task, yeah.
 18         with elevated intracranial pressure?                  18        Q. So let's say at the end of your physical
 19                  MR. DAY: Same objection. Go                  19           examination, did you have a -- did you
 20         ahead.                                                20           develop your own differential diagnosis at
 21      A. Yes. You can see multiple things and it can           21           that time?
 22        vary, but definitely a altered mental status,          22        A. I would have. I do for every patient, yes.
 23        decreased mental status. You could have                23        Q. What would it have been in D          case?
 24        headache, vision changes, nausea, vomiting,            24        A. It's tough to say what I was thinking at that
 25        and any -- any number of neurological                  25          exact time. I don't have any independent


                                                        Page 63                                                        Page 65
  1         problems.                                              1           recollection of what I was thinking at the
  2      Q. How about dizziness?                                   2           time that I saw him, but based on my note,
  3      A. Sure. Yeah.                                            3           whatever differential was going through my
  4      Q. How about balance issues?                              4           mind, everything -- taking into consideration
  5      A. Yes.                                                   5           everything that we knew about D             at the
  6      Q. Is elevated intracranial pressures, is that a          6           time, my differential led me to yes, this is
  7         medical emergency?                                     7           a kiddo with strep throat, who can't keep his
  8                  MR. DAY: Object to form.                      8           medications down, who's been awake for a long
  9                  MR. YOUNG: Object to form.                    9           time and is sleepy and needs some rest and
 10      A. Yes, it would be something you would want to          10           some -- got some IV fluids in the ER.
 11         address very quickly.                                 11        Q. So in a situation like D       where you're
 12      Q. Why is that?                                          12           called to do the admit onto the pediatric
 13      A. Kind of mentioned it earlier. The skull is a          13           floor and you're tasked with gathering your
 14         rigid structure. It does not allow the brain          14           own history and physical examination, is it
 15         to -- when it's swelling or if there's                15           common for you, as a matter of habit, routine
 16         elevated pressures, there's nowhere for the           16           and custom for you to see whether there's any
 17         brain to go other than herniating down                17           neurologic deficit?
 18         through the spinal column, which can be               18        A. I wouldn't say that you do a full
 19         catastrophic.                                         19           neurological exam on every patient, if that's
 20      Q. In looking at your note, that's something             20           what you're asking.
 21         that you didn't suspect, elevated                     21        Q. Okay. What type of neurologic assessment
 22         intracranial pressures; is that right?                22           would you do?
 23      A. Correct, I did not. I did not suspect that.           23        A. Sure. With any history and physical, we like
 24      Q. You didn't actually -- in review of your              24           to have at least a general physical exam.
 25         note, and you can correct me if I'm wrong,            25           And we always do the exam that we deem


                                                                                                          17 (Pages 62 to 65)
KELLEY REPORTING ASSOCIATES, LTD                     515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                         316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 18 of 33


                                                      Page 66                                                              Page 68
  1         appropriate for that specific scenario.               1         Q. And that's something that you wanted to do
  2             For D        , he was sleeping. And, you          2            with D        ; correct?
  3         know, given the scenario and everything that          3         A. No.
  4         had led up to the point from when I was               4                      MR. DAY: Object to form.
  5         seeing him, he, to me, was a sick kiddo, who          5         A. I don't believe so.
  6         was finally asleep after being awake most of          6         Q. You wanted to do a brief neurologic exam of
  7         the night. And so for completeness sake, we           7            him; right?
  8         would have done a brief neurological exam.            8         A. For completeness sake of the history and
  9         And usually in a general physical exam,               9            physical, yes.
 10         that's just saying yes, the patient is moving        10         Q. But you weren't able to do that because he
 11         their extremities in a normal manner and             11            was sleeping?
 12         there's nothing grossly abnormal.                    12         A. Correct.
 13             For him, he was sleeping, and so I               13         Q. And then is it your understanding that --
 14         wasn't really able to evaluate that, and I           14            what is your understanding as to the type of
 15         didn't think it was appropriate to wake him          15            neurologic exam that Dr. White wanted to do?
 16         up for that at that time.                            16         A. I actually don't know what kind of
 17       Q. Okay. So if he was awake, you would have            17            neurological exam she wanted to do.
 18          done a general physical exam of D      , which      18         Q. Do you know whether she did any type of
 19          would include a brief neurological                  19            neurological examination based on your review
 20          examination; is that right?                         20            of the records?
 21       A. Yes.                                                21         A. So she did kind of a brief exam where asleep,
 22       Q. And then that brief neurological examination        22            but will wake to stimuli, rub his eyes and
 23          would consist of what?                              23            push examiner's hand away. So that would be
 24              What, actually, would you do?                   24            a very, like, again, kind of a brief -- a
 25       A. Typically, it is -- like I said, we're              25            brief exam.


                                                      Page 67                                                              Page 69
  1          looking for gross deficits, meaning looking          1         Q. Do you know whether a brief exam was done
  2          from kind of like a bird's eye view: Is              2            other than the Glasgow Coma Scale in the
  3          there anything grossly abnormal. So I would          3            emergency room?
  4          make sure that he could move all of his              4         A. I don't know what all they did in the
  5          extremities. And typically, if they're awake         5           emergency room. What's documented is that
  6          and alert, they can stand up and you can --          6           the provider notes that the patient is
  7         usually I assess gait for patients just as            7           sleepy.
  8          they're walking around the exam room. But I          8         Q. Did you know whether D           -- is it your
  9         would not -- for a general exam, I would not          9            understanding -- let me ask: Do you know
 10         go into very specific testing.                       10            what time the rapid response or the code was
 11       Q. That's fine. But for the brief neurological         11            called?
 12          exam, you would have him stand up?                  12         A. I don't. I would have to look in the record
 13      A. Generally.                                           13           to tell you exactly when that was.
 14      Q. Okay. And then you would also assess their           14         Q. I'm going to represent to you it was
 15          gait while they're -- have them walk?               15            approximately 10:00 a.m. in the morning.
 16      A. Typically.                                           16         A. Okay.
 17      Q. And then what would be the importance -- what        17         Q. As far as you know, based on your review of
 18          would you see -- why do you ask him to stand        18            the records, do you know whether D               stood
 19          up or why would you want to access their            19            at anytime or asked to stand at anytime from
 20          gait?                                               20            the time he was admitted to Via Christi up
 21      A. Sure. Gait can be affected for various               21            and to the time of the code?
 22          reasons. It could be in the extremities,            22         A. I don't know.
 23          pathology in the extremities, but it could be       23         Q. Do you know whether he was asked to ambulate
 24          central, as well. So it can -- you can              24            during that time period?
 25          assess for possible CNS problems.                   25         A. I don't know.


                                                                                                          18 (Pages 66 to 69)
KELLEY REPORTING ASSOCIATES, LTD                     515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                         316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 19 of 33


                                                Page 70                                                        Page 72
  1       Q. Now if we can go to your note on Page 15.        1       A. I don't think it specifically worried me,
  2       A. Sure.                                            2          only because we -- it's not uncommon to see
  3       Q. And I just want to start off with the history    3          that in the pediatric population where we
  4          of present illness.                              4          have kids who have either showed up to clinic
  5       A. Yes.                                             5          or to an urgent care and then present to the
  6       Q. The first line that D         M       is a       6          emergency room because they're still not
  7          previously healthy 5-year-old male who           7          better and just need IV fluids or just a
  8          presented to the ED with nausea and vomiting,    8         little bit more support.
  9          I take it, is that information that you would    9       Q. Do you remember talking to mom at all, you
 10          have received from your review of the medical   10          know, once -- now that you reviewed your
 11          chart or from mom?                              11          note, about, you know, when you were at
 12       A. Both.                                           12          Wesley, why didn't you go back to Wesley, why
 13       Q. Okay. And then the patient was diagnosed        13          are you coming -- why are you coming to Via
 14          with group A strep pharyngitis at Wesley at     14          Christi?
 15          6:00 p.m. on Sunday and sent home with          15       A. I don't recall if I asked her that question.
 16          amoxicillin 480 milligrams -- was that as       16       Q. Is that something that you would have asked?
 17          needed every --                                 17       A. I typically would ask that, yes. I usually
 18       A. BID, twice a day.                               18          say, okay, what made you come in this time?
 19       Q. Twice a day for 10 days.                        19         What brought you in this time?
 20               Is that information that you would         20       Q. And then you understand that the Wesley
 21          have received from mom or from the record?      21          admission, that was at 6:00 p.m. on a Sunday
 22       A. It would have -- I don't know for sure. It      22          evening?
 23         probably was from mom.                           23       A. Yes.
 24       Q. And I take it by March 6th of 2017 that you     24       Q. Did you ask her what led to the Wesley
 25          provided care to many pediatric patients who    25          admission?


                                                Page 71                                                        Page 73
  1          had strep?                                       1       A. I don't recall what I specifically asked.
  2       A. Yes.                                             2       Q. Do you know whether they were in a rush to
  3       Q. Did you provide care to patients who had         3          get to Wesley, whether they considered it
  4          multiple admissions to hospitals who had a       4          emergency?
  5          diagnosis of strep?                              5       A. I did not get that history from the mother.
  6       A. Not that I recall either way.                    6       Q. And then the note says: Patient took one
  7       Q. In terms of characterizing D          strep,     7          dose, but was unable to keep it down. Mother
  8          would you consider it more on the severe side    8          states he vomited three or four times after
  9          or more of a mild case of strep?                 9          leaving Wesley. She was worried about
 10                  MR. DAY: Object to form.                10          getting treatment for his strep and thought
 11                  MR. YOUNG: Object to form.              11          that he might be dehydrated so they brought
 12                  MR. DAY: Foundation.                    12          him to St. Francis ED.
 13       A. I would say that any kiddo with dehydration     13               I take it that that's information you
 14         and inability to keep medications down is --     14          would have gathered completely from mom?
 15         you would consider worse than a kiddo that       15       A. Yes.
 16          can. So a kid that needed to come in because    16       Q. And then the next sentence: Patient's mother
 17         they're dehydrated or can't keep medications     17          states that she is unsure when the symptoms
 18         down is probably more severe than one who        18          started. She talks about patient's sister
 19          can.                                            19          who had tonsillectomy, and that line is
 20       Q. Did it worry you at all that he did have a      20          something that you would have received
 21          prior hospitalization for strep and now he's    21          completely from mom, as well?
 22          not getting better and he's back at a           22       A. Yes, I believe so.
 23          different hospital?                             23       Q. And then it says: Nausea and vomiting
 24                  MS. COLE: Object to form.               24          started on Friday, intermittent throughout
 25                  MR. DAY: Object to form.                25          the weekend; is that correct?


                                                                                                19 (Pages 70 to 73)
KELLEY REPORTING ASSOCIATES, LTD               515 S. MAIN, STE 105                                 WICHITA, KANSAS
                                                   316.267.8200                                                67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 20 of 33


                                                      Page 74                                                             Page 76
  1       A. Yes, that's what it says.                           1            was mildly erythematous and that was the
  2       Q. Did you get any more detailed information           2            extent of the findings.
  3          from mom about, well, how often was he              3         Q. In layman's terms, what does that mean?
  4          nauseated, how often was he vomiting                4         A. That the back of the throat was red.
  5          throughout the weekend?                             5         Q. Okay. And then if we continue on with your
  6       A. If I would have obtained that information, I        6            history and physical, it says: On Sunday,
  7         would have written it in the HPI.                    7            patient complained of headache, dizziness and
  8       Q. Do you think based, I mean, on your normal          8            worsening nausea and several episodes of
  9          custom, habit and routine that when mom is          9            emesis.
 10          telling you that, well, he's been nauseated        10         A. Uh-huh.
 11          and vomiting over the weekend that you would       11         Q. Okay. What information did you learn from
 12          have followed up with questions about that?        12            mom regarding the headache?
 13       A. Yes.                                               13         A. So in this -- in this case, the headache, the
 14       Q. And then -- and then, at least, from your          14           dizziness, those were basically part of my
 15          perspective in providing care to D      , did      15            review of systems that went into the HPI. It
 16          you attribute the nausea and vomiting that         16           wasn't something that mom focused on. And
 17          started on Friday and that was intermittent        17           she was more concerned about him getting
 18          throughout the weekend to strep?                   18           treatment for the strep and making sure he
 19       A. I did.                                             19           wasn't dehydrated. And so that was more of a
 20       Q. Did you ever ask mom whether D            had a    20           review of systems where you typically -- you
 21          fever?                                             21           don't always dive into each thing fully, if
 22       A. I believe I did, yes. Mom denied fever.            22            that makes sense.
 23       Q. Did that cause you any concern about the           23         Q. So mom was focused more on the nausea and
 24          diagnosis of strep that he was a patient that      24            vomiting?
 25          had nausea and vomiting but no fever?              25         A. She was concerned about him getting treatment


                                                      Page 75                                                             Page 77
  1      A. No, I don't believe I was worried about that.        1            for the strep, yeah.
  2      Q. And then -- and then in terms of your                2         Q. Mom wasn't as focused about the headache and
  3         evaluation of -- how is strep diagnosed?             3            the dizziness?
  4      A. It's a clinical diagnosis and typically              4         A. Not during my encounter with her.
  5         you'll do a throat swab to obtain a culture          5         Q. Were you at all concerned about the headache
  6         and make sure. So they have rapid strep              6            and dizziness?
  7         swabs that can tell you negative or positive.        7         A. For me, it was consistent with what we knew
  8      Q. And then, typically, what type of physical           8            already, and so it didn't make me anymore
  9         findings would you -- would you expect?              9            concerned.
 10      A. You can see enlarged erythematous tonsils           10         Q. Did you ask questions about the headache, the
 11         with exudate. And you can --                        11            nature and extent, the location, the duration
 12      Q. I'm sorry. Go ahead.                                12            of the headache?
 13      A. And also, typically, you can have                   13         A. I don't believe I did.
 14         lymphadenopathy and fever can be associated,        14         Q. You don't think you did?
 15         as well.                                            15         A. I don't know if I did or didn't. It's not
 16      Q. In terms of physical findings that were             16            documented in my HPI.
 17         consistent with a diagnosis of strep, what          17         Q. Okay. I would -- and you just correct me if
 18         physical findings did you make that were            18            I'm wrong: If you got a mom there that
 19         consistent with the diagnosis?                      19            you're talking to for 15 or 20 minutes and
 20      A. Sure. I noted that the posterior oropharynx         20            she mentions that this is her second
 21         was mildly erythematous.                            21            hospitalization, that he's been diagnosed
 22                REPORTER: I'm sorry. Start                   22            with strep, but he also had headache and
 23         over. Start over.                                   23            dizziness, to me, that is -- you know, as a
 24      Q. Those are big words for him.                        24            father, that's something that I would expect
 25      A. Okay. I noted that the posterior oropharynx         25            somebody to follow up on.


                                                                                                        20 (Pages 74 to 77)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                        316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 21 of 33


                                                Page 78                                                        Page 80
  1               Do you think you would have followed        1         physical exam, so I did -- I did do a
  2          up on those symptoms?                            2         evaluation of the knees.
  3                   MR. DAY: Object to the form of          3       Q. And then if we go down to -- by that time
  4          the question. What you would think as a          4          when you saw D          , he had received fluids;
  5          father is irrelevant. The question's             5          is that correct?
  6          inappropriate.                                   6       A. That's correct.
  7       A. Can you repeat that, please.                     7       Q. Okay. Had he received any antibiotics?
  8       Q. Did you followup on the complaint of             8       A. I don't believe so.
  9          headache?                                        9       Q. Was the IV still in when you saw him or did
 10                   MR. DAY: Object as asked and           10          they remove the IV?
 11          answered. He said he doesn't remember.          11       A. Based on my documentation, I wrote that he
 12       A. Right. I don't recall specific questions        12         still had a peripheral IV at that time.
 13         that I asked the mom.                            13       Q. Is there a reason why you didn't order a
 14       Q. How about dizziness?                            14          additional bolus of fluids?
 15       A. I don't recall specific questions that I        15       A. Yes. So typically with mild dehydration,
 16          asked about the dizziness.                      16         kids don't usually even need IV fluids at
 17       Q. Okay. Would it be your normal habit, custom     17         all. The standard of care actually is to do
 18          and routine that if somebody presents with a    18         oral rehydration therapy. And we're trained
 19          complaint of headache and dizziness that you    19         that nausea and vomiting is not a sign of
 20          would followup with questions regarding those   20         failure and you can just keep trying oral
 21          complaints?                                     21         rehydration. And so that's why I did not
 22       A. If that was their chief complaint, yes.         22         order further IV fluids.
 23       Q. Okay. And if it wasn't their chief              23       Q. How about IV antibiotics?
 24          complaint?                                      24       A. Sure. Kind of along the same lines. I think
 25       A. So it depends on the scenario. If -- as         25         Dr. White mentioned in her addendum -- yep,


                                                Page 79                                                        Page 81
  1         you're interviewing a patient or a patient's      1          she mentioned that if he's not tolerating PO
  2         parent, if the review of systems is               2          or by oral, when he wakes up, then we'll
  3         consistent with the information that you're       3          consider additional IV fluids and switching
  4         already gathering, and it all fits into a         4          to IV antibiotics at that time.
  5          diagnosis, you don't always ask a whole tree     5       Q. At any point during your encounter with
  6         of questions for every review of systems,         6          D       and the mom -- and Kelli Morgan, did
  7         positive finding, because that can lead to        7          you think that a specialist needed to be
  8         tons of rabbit holes.                             8          consulted?
  9       Q. Do you know why she presented to Wesley?         9       A. I did not.
 10       A. I don't recall asking or not asking that        10       Q. Did you at any point think that you needed to
 11          question. I don't know.                         11          have Dr. Bala come and actually see the
 12       Q. And then how about the worsening nausea, did    12          patient?
 13          you get more details about the worsening --     13       A. I did not.
 14          worsening nausea?                               14       Q. Do you know where Dr. Bala was when you
 15       A. I don't recall specifics of the conversation.   15          called him?
 16         Reading through the chart, it looks like, you    16       A. I do not.
 17         know, he vomited three or four times after       17       Q. Do you know at what point in time that he saw
 18         leaving Wesley that night.                       18          D       ?
 19       Q. And then the next paragraph: Per mother,        19       A. I do not know.
 20          patient did complain of bilateral knee pain     20       Q. Do you know how many patients he would have
 21          prior to arrival.                               21          had that -- that morning?
 22               I mean, did you do assessment of the       22       A. I don't know.
 23          knees?                                          23       Q. How many patients would you have been
 24       A. I did. "Bilateral knees: Nonerythematous        24          assigned to that morning?
 25         with no effusions" is what I wrote in my         25       A. Zero.


                                                                                                 21 (Pages 78 to 81)
KELLEY REPORTING ASSOCIATES, LTD               515 S. MAIN, STE 105                                  WICHITA, KANSAS
                                                   316.267.8200                                                 67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 22 of 33


                                                  Page 82                                                     Page 84
  1       Q.   Zero?                                            1          did you do when you -- your physical exam.
  2       A.  (Witness nods.)                                   2       A. So observe the patient, where I mentioned he
  3       Q.   Okay.                                            3          was sleeping in the bed, arousable,
  4       A.  'Cause I was on nights so I wouldn't be           4         appropriately responds to stimuli. And so I
  5         rounding on any patients.                           5          did an evaluation of his mucous membranes,
  6       Q. Was D          the last person or, at least, as    6         the posterior oropharynx, the mouth. I did
  7          far as you can recall, the last patient that       7         not evaluate his ears. Listened to his heart
  8          you would have provided care to that morning?      8          and lungs, pressed on his belly, looked at
  9       A. I don't know. I would -- I would be guessing       9          his extremities, his skin.
 10         if I answered that question.                       10       Q. On the general exam where you say he's
 11       Q. That's fine. Do you know whether, at least,       11          arousable, what do you mean by that?
 12          up until the time -- do you know in the ER        12       A. Meaning that he stirs, kind of moves his
 13          whether anybody asked any questions about         13         extremities around when -- when I'm touching
 14          D         headache and whether more               14          him. And even just during the encounter just
 15          information was gathered about his headache?      *
                                                               15          kind of -- ___
                                                                                       I'm stirring in bed, but doesn't
 16       A. I don't know.                                     16          fully like wake up. You know, seemed like a
 17       Q. How about his dizziness?                          17          sleepy kid.
 18       A. I don't know.                                     18       Q. So at least at that time, when you were doing
 19       Q. And then on your neurologic, if we go to your     19          the general exam, that he was able to move
 20          area of review of symptoms.                       20          all of his extremities?
 21       A. Yep.                                              21       A. I did not document that in the record, and I
 22       Q. In terms of hands on evaluations of D             22          don't have any independent recollection of
 23          and his review of symptoms, tell me what          23         that. I do know that he was moving, at
 24          exactly you did. Just walk me through it.         24          least, some extremities in bed.
 25       A. Sorry. Can you rephrase that.                     25       Q. At least from your observation, did it look


                                                  Page 83                                                     Page 85
  1       Q. Yeah. In terms of actually hands on                1          as if D        had any problems moving either
  2          evaluation for the review of symptoms, tell        2          his left or his right side?
  3          me exactly what you did.                           3       A. I don't recall noticing any deficits.
  4               Walk me through each --                       4       Q. Okay. And you wouldn't have tested for any
  5       A. So the review of systems is --                     5          deficits, as well?
  6                  MR. DENNING: Hold on, are you              6       A. I did not -- I did not formally test for any
  7          saying symptoms or systems?                        7         deficits.
  8                  MR. GIROUX: Systems. I'm sorry.            8       Q. Okay. If we do go up to review of symptoms,
  9          Thank you, Dustin.                                 9          actually, there was a couple of questions
 10       A. The review of systems is questioning. It's        10          that I had over there.
 11         not a physical exam.                               11                Under neurologic, is this information
 12       BY MR. GIROUX:                                       12          that you would have received from mom?
 13       Q. Okay.                                             13       A. This is information that I would have
 14       A. So I don't understand the question.               14         received from the mother.
 15       Q. Okay. Well, let me just -- how about let's        15       Q. And then in terms of ambulating, you have
 16          go to the physical exam.                          16          that first, after neurologic.
 17               Tell me about your hands on physical         17                Tell me what you can recall about mom
 18          exam.                                             18          telling you that he's been able to ambulate.
 19       A. Okay. I'll refer to the record for this. So       19          I would imagine she didn't use the word
 20          as far as -- so you want what I did               20          ambulate.
 21         neurologically, is that what you're asking?        21       A. No. I don't recall what the specific answer
 22       Q. No, just general, so explain general.             22         or question was, but usually I would -- the
 23               What does general mean under the             23         review of systems is usually a very brief
 24          physical exam?                                    24         overview of has he had any of this, any of
 25                  MR. DAY: In other words, what             25         this. And so I would have said, has he been


                                                                                               22 (Pages 82 to 85)
KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                              WICHITA, KANSAS
                                                     316.267.8200                                             67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 23 of 33


                                                       Page 86                                                         Page 88
  1          walking, has he had any complaint of any             1            to wake him up just for the sake of
  2          numbness, weakness, those types of things.           2            completeness.
  3          And so she would have responded yes, he's            3                So essentially, deferred to the floor
  4          been walking.                                        4            is just saying we'll wait 'til he's awake and
  5       Q. So under your history and physical exam, the         5            then we'll do it. 'Cause there was -- there
  6          last sentence is mother states patient has           6            was nothing about the presenting history and
  7          seemed weak and he looked pale until getting         7            everything that made me concerned enough to
  8          fluids in the ED.                                    8            have to wake him up to do it at that time.
  9               And then under neurologic, you                  9         Q. So he was asleep while you were there;
 10          indicate no weakness.                               10            correct?
 11       A. Sure.                                               11         A. Correct.
 12       Q. Explain the discrepancy to me.                      12         Q. He wasn't asleep during parts in the ER;
 13       A. Sure. So with weakness in the review of             13            correct?
 14         systems, it typically would be more of like a        14         A. Correct.
 15         focal, like right-sided weakness or left foot        15         Q. And then there wasn't, at least, as you would
 16          weakness. The way I interpreted her saying          16            characterize it, a brief neurologic exam, at
 17         he seemed weak was more of like a fatigue,           17            least, noted based on your review in the ER
 18          tired, worn down, sick kid.                         18            chart?
 19       Q. Okay. Then we'll go back down to physical           19         A. Correct, not that I was able to find in the
 20          exam. The review of the abdomen: Plus bowel         20            document, in the record.
 21          sounds, soft, nondistended. Patient did not         21         Q. So from your -- from your assessment that
 22          wake to palpation.                                  22            we're going to wait until D     is awake
 23       A. Uh-huh.                                             23            before we do the brief neurological
 24       Q. So tell me about that.                              24            examination?
 25       A. Sure. So that one basically just means that         25         A. From our standpoint, yes, that was the plan.


                                                       Page 87                                                         Page 89
  1         while I was pressing on his belly, he didn't          1         Q. And you would agree with me that the sooner
  2         open his eyes and say "ow" or it didn't seem          2            that you're able to do a brief neurological
  3         like he was in pain when I was palpating the          3            exam, the better for the patient?
  4         abdomen.                                              4                    MR. DAY: Object to form.
  5      Q. I mean, is it unusual, at least, based on             5                    MR. YOUNG: Object to form.
  6         your training and experience up to that time          6         A. I would say it definitely depends on the
  7         that he didn't wake or respond at all to you          7            scenario. Again, in this scenario, it was
  8         palpating his belly?                                  8           more for completeness sake and it would not
  9                  MR. YOUNG: Object to form.                   9           have affected -- based on what we believed to
 10      A. I would say that's not uncommon with a               10           be the problem, it would not have affected
 11         pediatric patient that's sleeping.                   11            his care.
 12      Q. And then we go to neurologic: Deferred,              12         Q. Certainly. I understand that.
 13         patient sleeping, will reevaluate on the             13                 But indeed, if D       was awake, you
 14         floor.                                               14            would have done the brief neurological exam?
 15              Explain to me what you mean by that.            15         A. That's correct.
 16      A. Sure. Again, so with a history and physical,         16         Q. Okay. Do you know at what point in time
 17         there's -- obviously, there's a lot of               17            D      was transferred from the emergency
 18         components to it. And we usually like to try         18            room to the pediatric floor?
 19         to document, at least, something for each            19         A. I don't know what specific time, no.
 20         portion of the exam. And so we, ideally, for         20         Q. And then what orders you put in the record
 21         completeness sake would have wanted to do, at        21            for D       for the transfer?
 22         least, just a general overview neurologic            22                 And if you need to refer to the
 23         exam. And since he was sleeping, I didn't --         23            records, go ahead.
 24         I thought it would be cruel to wake up a             24         A. Sorry. Can you repeat that.
 25         sleeping kid who had been awake all night --         25         Q. What orders did you place in the chart


                                                                                                       23 (Pages 86 to 89)
KELLEY REPORTING ASSOCIATES, LTD                     515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                         316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 24 of 33


                                                    Page 90                                                              Page 92
  1         regarding D           care?                          1         Q. Do you know what those parameters are?
  2      A. So I would have placed the -- well, let me           2         A. We have a book at Via Christi that has those
  3         pull up -- let me pull up the record here.           3            parameters. I don't know them off the top of
  4      Q. You're fine. I think it's in the 500s, the           4            my head.
  5         540s. Like 546, 547, 548.                            5         Q. You don't know any of them as it relates to
  6      A. It's going to be in volume 2. Let me see --          6            either heart rate, blood pressure or
  7                   MR. DAY: I have it here,                   7            respiratory rate?
  8         actually, down here.                                 8         A. I couldn't tell you 100 -- with 100 percent
  9      A. Okay. So you want me to list all of the              9            certainty. We always reference the manual
 10         orders that I put in?                               10            for that.
 11      Q. Let's just say as it relates -- one, did you        11         Q. So when you would admit a patient onto the
 12         place an order for vital signs?                     12            pediatric floor, generally, based on your
 13      A. Yes, that's routine.                                13            experience, what are, typically, the orders
 14      Q. Okay. And then the orders that you placed           14            that you place for vital signs?
 15         were what?                                          15         A. For vital signs?
 16      A. It's difficult to tell.                             16         Q. Yeah.
 17      Q. Okay. What would have been the orders based         17         A. For the general pediatric floor, vital signs
 18         on your review of the records?                      18            are usually anywhere between q4 to q8 to once
 19      A. Again, it's difficult to tell based on the          19            a shift, and that's pretty standard.
 20         record.                                             20         Q. Okay. And then -- and then physician
 21      Q. I know there's an issue of whether it was           21            notification, is that kind of a standard
 22         every one hour or every four hours, but let         22            order that you always put in the chart?
 23         me just ask you a general statement: What's         23         A. That is. That's a standard order, yes.
 24         the importance of vital signs?                      24         Q. So under the labs portion of your note on 17,
 25              Why do you order vital signs to be             25            I guess, you got to go back.


                                                    Page 91                                                              Page 93
  1          taken?                                              1         A. Okay.
  2       A. Vital signs are one of the most important           2         Q. The abnormalities in the labs, were those as
  3         parts of a patient's exam and so it can clue         3            a result of the strep?
  4         you in to any impending problems.                    4         A. That's what I attributed those abnormalities
  5       Q. Okay. And then I saw that there was an              5           to, yes.
  6          order -- a separate order -- my understanding       6         Q. How about the elevated glucose, is that a
  7          is that blood pressures are a vital sign;           7            common finding with somebody who is -- has
  8          correct?                                            8            strep and who is ill?
  9       A. That's correct.                                     9         A. It can be, yes.
 10       Q. But there's a separate order for blood             10         Q. Okay. Can there be other -- do you know
 11          pressure. Why would that be?                       11            whether -- what abnormalities there would be
 12       A. Typically, in the pediatric population, the        12            in a lab with an individual with elevated
 13         blood pressure cuff can be uncomfortable for        13            intracranial pressures?
 14         kids, and so usually we don't need to obtain        14         A. I don't know.
 15         blood pressures with the other vital signs          15         Q. And the radiology diagnostics -- let me ask
 16         every time.                                         16            you this: After you've performed your
 17       Q. And then there was a physician notification        17            history and your physical examination, was
 18          order which is on 543.                             18            your opinion that no radiology or diagnostics
 19       A. Yes.                                               19            needed to be performed or did you consult
 20       Q. And what's the purpose of that order?              20            with Dr. White and Dr. Bala before making
 21       A. Yeah, that's a routine order that we put in        21            that decision?
 22         for every patient, and it has call parameters       22         A. That was my determination that yes, nothing
 23         for the nurses to let the physician know if         23           more was needed as far as radiology and
 24         vital signs are outside of a given range for        24           diagnostics, and then I confirmed that with
 25         the patient's age.                                  25           Dr. White and Dr. Bala.


                                                                                                       24 (Pages 90 to 93)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                        316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 25 of 33


                                                    Page 94                                                               Page 96
  1       Q. And that was their opinion, as well?               1            patient was afraid that if he told her about
  2       A. They -- yes. If they had wanted something          2            his symptoms that he would have to have
  3          done, it would have changed the plan.              3            surgery, as well. She reports that the
  4       Q. Got it. And then what was done to address          4            nausea and vomiting started on Friday and has
  5          the hypoglycemia, the high glucose?                5            been intermittent throughout the weekend.
  6       A. Sorry. Can you -- can you repeat the               6           And then on Sunday he had headache, dizziness
  7          question.                                          7            and worsening nausea with several episodes of
  8       Q. Was anything done to address the high              8            emesis. She denies any fevers, chills,
  9          glucose?                                           9            weight loss or abdominal pain or rash in
 10       A. No, the glucose of 189 is actually not that      10             D       , but she did say that he complained of
 11         concerning. It's -- it's, you know, nothing       11             bilateral knee pain prior to arrival. But
 12          that needed to be done acutely for that.         12             she didn't notice any joint swelling or
 13       Q. Does -- when you administer fluids, does that    13             redness. She said that he has seemed weak
 14          help stabilize the glucose?                      14             and looked pale until he got fluids in the
 15       A. Usually, if you administer fluids, the           15             ER. In the ER, they gave 20 cc per kg bolus
 16         glucose can decrease.                             16            of IV fluids and they checked labs, including
 17       Q. Did you order labs yourself?                     17             a CMP and a CBC and gave Zofran --
 18       A. I did not order labs.                            18                      MR. DENNING: Slow down.
 19       Q. Okay. Did you put an order in for labs           19          A. Sorry. This is the checkout. This is
 20          during his time on the floor?                    20             like -- this is the --
 21       A. No.                                              21          Q. And if I can cut you off, too --
 22       Q. And then we go down there and it says:           22                      MR. DAY: Let's see if he can do
 23          Patient discussed with Dr. Bala.                 23             it. No, go ahead.
 24               And again, you don't recall exactly         24          A. I'm sorry.
 25          what was said to Dr. Bala?                       25          BY MR. GIROUX:


                                                    Page 95                                                               Page 97
  1      A. Correct. I don't recall.                            1         Q. I mean, would you have literally read your
  2      Q. Based on your note and your custom, habit and       2            note to him?
  3         routine, give me what you think you probably        3         A. Essentially. I mean, that's how a
  4         would have said to him.                             4            checkout -- I mean, it's the exact -- yeah.
  5                  MR. DAY: I'm going to object. I            5         Q. So everything in your history -- history of
  6         think we've already gone through that, but go       6            present illness and I don't -- I know that
  7         ahead.                                              7            you don't specifically recall the
  8      A. Do you want a summary or do you want --             8            conversation with Dr. Bala, but your -- you
  9      Q. Tell me exactly what you think you would have       9            know, your, I guess, your normal custom,
 10         said to him.                                       10            habit and routine is to read the complete
 11      A. Okay. Dr. Bala, we have a 5-year-old male          11            history and present illness as you wrote it?
 12         here presenting to the ED. Essentially, I          12         A. I usually wouldn't read it straight off the
 13         would have read through the H & P.                 13            page, but -- because at the time it's fresher
 14         Presenting with nausea and vomiting. He was        14            in my mind, but me trying to reinvent that
 15         actually diagnosed with strep at Wesley last       15            now, I have to read it 'cause I -- you know,
 16         night at 6:00 p.m. Went home with                  16            it's -- I would worry that I would misstate
 17         amoxicillin and mom's concerned that he can't      17            things now if I didn't read it from the page.
 18         keep his antibiotics down. He's thrown up          18         Q. And then you would have gone through the
 19         four times since -- three or four times since      19            review of symptoms as noted and then, of
 20         leaving Wesley and she's concerned about           20            course, your physical findings, as well?
 21         getting treatment for the -- for the strep,        21         A. Yep, and I would have mentioned past medical,
 22         and she's concerned about dehydration. She's       22            he was previously healthy. We even talk
 23         really unsure about when symptoms started.         23            about birth history and development and all
 24         The patient's sister actually recently had a       24            that stuff so --
 25         tonsillectomy and she thought that maybe the       25         Q. Do you recall at all Dr. Bala having any


                                                                                                      25 (Pages 94 to 97)
KELLEY REPORTING ASSOCIATES, LTD                   515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                       316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 26 of 33


                                                    Page 98                                                           Page 100
  1          questions?                                          1        Q. How long was he going to -- how long -- what
  2       A. I don't recall whether he did or did not.           2           was the plan in terms of how long you were
  3       Q. Okay.                                               3           going to let him sleep?
  4       A. Usually, attendings will ask questions at the       4        A. I don't recall a specific timeframe.
  5         end of a presentation, but I don't recall.           5        Q. If he slept to 12:00 or 1:00, was the plan
  6       Q. And then when in relation to your history and       6           just to let him sleep to 12:00 or 1:00?
  7          physical examination, when would you have           7                     MR. DAY: Object to form.
  8          called Dr. Bala?                                    8        A. We did not -- I don't -- I don't know that we
  9       A. I would have called Dr. Bala after I saw the        9           discussed a specific plan of how long we
 10         patient and discussed the patient with              10           would let him sleep.
 11         Dr. White.                                          11        Q. Do you have a -- I guess based on your review
 12       Q. And then -- so you would have talked to            12           of the records and your own history and
 13          Dr. White first?                                   13           physical examination, how long you wanted to
 14       A. Yes.                                               14           let him sleep --
 15       Q. And then would your, I guess, report to her        15                     MR. DAY: Object to form.
 16          would have been similar to Dr. Bala?               16        BY MR. GIROUX:
 17       A. It would have been nearly identical.               17        Q. -- before doing any further evaluation of
 18       Q. And then I take it, at that time, that you         18           him?
 19          had experience with Dr. White?                     19                     MR. DAY: Same objection.
 20       A. Yes.                                               20        A. I don't have any independent recollection of
 21       Q. Was she the type of person that would ask          21           what I thought would be an appropriate amount
 22          questions and followup with questions?             22           of time for sleep.
 23       A. Yes.                                               23        Q. Do you know whether Dr. Bala or Dr. White
 24       Q. But in terms of what questions that she asked      24           commented on how long they wanted him to
 25          and what followup, you don't recall what           25           sleep?


                                                    Page 99                                                           Page 101
  1         those would be?                                      1        A. I don't recall whether they did or did not
  2      A. I don't recall specifically.                         2           comment on that.
  3      Q. But essentially, I guess, the import of all          3        Q. What time would you have left the hospital?
  4         this talking to Dr. White and Dr. Bala is            4        A. Our -- the nightshift ends at 7:00 a.m. and
  5         that everybody was pretty much on the same           5           checkout occurs usually anywhere between 6:45
  6         page regarding what the plan was for D        ?      6           and 7:15 so it would have been not too long
  7                 MR. DAY: Again, based on the                 7           after 7:00 a.m.
  8         assumptions of normal practice as opposed to         8        Q. And then do you -- I mean, and you take your
  9         memory. I just want to be clear on this.             9           laptop with you?
 10                 MR. GIROUX: Yes.                            10        A. I do, yes.
 11      A. Yes.                                                11        Q. Are you able to do charting from home from
 12      BY MR. GIROUX:                                         12           the laptop?
 13      Q. Okay. And the plan was to -- what was the           13        A. You can, yes.
 14         plan?                                               14        Q. Did you do that?
 15      A. The plan was to admit D          for observation.   15        A. No.
 16         So observation is different from inpatient.         16        Q. Okay. Have you ever done that?
 17         We expect a shorter stay with observation.          17        A. I have done that, yes.
 18         And to essentially let him sleep. When he           18        Q. Do you know whether you were doing that at
 19         wakes up, try to see if he can tolerate PO,         19           this time, in this -- during this time
 20         because it seemed that his nausea and               20           period?
 21         vomiting improved with the Zofran given in          21        A. I can tell you for a fact that I did not. I
 22         the ER. So the plan was to -- a PO challenge        22           never -- I never do work at home when I'm on
 23         in the morning, and if he did well with it          23           nights because the hours are so long that I'm
 24         and tolerated antibiotics, then he could            24           usually just sleeping when I get home.
 25         likely go home later that day.                      25        Q. Was there ever a discussion -- do you recall


                                                                                                      26 (Pages 98 to 101)
KELLEY REPORTING ASSOCIATES, LTD                   515 S. MAIN, STE 105                                      WICHITA, KANSAS
                                                       316.267.8200                                                     67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 27 of 33


                                                     Page 102                                                    Page 104
  1          any discussion with any provider whether it's         1         Q. Were you doing rounds on your own?
  2          Dr. White or Dr. Bala, at least, in the time          2         A. What do you mean? Can you --
  3          that you were providing care that D                   3         Q. When you were -- when you were on your
  4          needed any type of imaging?                           4            pediatric rotation in your first year of
  5       A. No, we did not determine that he needed               5            residency and you were assigned to go down
  6         imaging.                                               6            and evaluate a patient that's going to be
  7       Q. Okay. And the same question as it relates to          7            admitted into the pediatric floor, was there
  8          a consult?                                            8            ever at the front end of that where you would
  9       A. No, he did -- we did not deem a consult               9            actually see the patient in conjunction with
 10         necessary.                                            10            like Dr. Bala or another pediatrician or a
 11       Q. Then in looking at -- was it -- do you recall        11            hospitalist?
 12          whether the plan was observation --                  12         A. I guess that it kind of varies. So the
 13          typically, when a patient's admitted for             13            answer is yes, I would see patients with an
 14          observation, are they typically going to be          14            upper level resident or the attending during
 15          discharged that same day?                            15            the day when we did admissions. Usually I
 16       A. Not always the same day. It's usually less           16            would check out face to face with the
 17         than two midnight stay in the hospital. So            17           attending during the day and occasionally
 18         it would -- usually that same day or the next         18            we'd even go in after I'd seen the patient
 19         day.                                                  19            and then see the patient together, after they
 20       Q. Did you know about Dr. Borick's -- did you           20           got up to the floor.
 21          read Dr. Borick's notes?                             21         Q. Let's say up to March 6th of 2017, had you
 22       A. I did.                                               22            done rounds with Dr. Bala?
 23       Q. Okay.                                                23         A. I don't know for sure if I had done rounds
 24       A. Yep.                                                 24            during the day with him. They have three
 25       Q. In her note, which is on Page 132, she has,          25            physicians who work in their group and they


                                                     Page 103                                                    Page 105
  1         under provider signature, disposition was              1           rotate their roles, and so I don't know for
  2         plan to discharge later today.                         2           sure if I had done rounds during the day with
  3             Were you aware of that?                            3           him.
  4      A. That was our plan if D            was able to          4         Q. Does he have a level of experience that you
  5         tolerate PO.                                           5            don't have?
  6      Q. And if he wasn't able to tolerate PO, then he          6         A. Yes.
  7         would be admitted for another day, at least,           7         Q. How would you characterize that or describe
  8         until he was able to tolerate --                       8            that?
  9      A. Yes.                                                   9         A. Dr. Bala is a attending pediatrician, so he
 10      Q. -- PO?                                                10           did a pediatrics residency and then is
 11      A. Yes.                                                  11           board -- he took his boards and got board
 12      Q. And then if he wasn't able to tolerate, was           12           certified in pediatrics.
 13         the plan to do IV?                                    13         Q. In terms of -- do you know whether -- if you
 14      A. We would have reevaluated and then made that          14            don't, you don't, but would he -- would his
 15         determination, but that was -- the thought            15            history and physical examination of a
 16         process was, yes, we'll reevaluate for IV             16            pediatric patient who's being admitted from
 17         fluids if he can't tolerate PO.                       17            the ER to the pediatric floor be any
 18      Q. When you began your residency, would you do           18            different than yours?
 19         rounds with other physicians who weren't in           19                    MR. DAY: Object to form; calls
 20         residency?                                            20            for speculation, lack of foundation.
 21                 MR. DAY: I'm not --                           21         A. I don't know.
 22      Q. I'm sorry. It was a bad question.                     22         Q. Would you expect it to be different?
 23             Actually, when you began your                     23                    MR. DAY: Same objection.
 24         pediatric rotation?                                   24         A. I -- I would expect him to gather the same
 25      A. Uh-huh.                                               25           information that I gathered.


                                                                                                 27 (Pages 102 to 105)
KELLEY REPORTING ASSOCIATES, LTD                      515 S. MAIN, STE 105                              WICHITA, KANSAS
                                                          316.267.8200                                             67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 28 of 33


                                               Page 106                                                         Page 108
  1       Q. For example, you know what the standard of       1          hundred for sure in the clinic. In a
  2          care is?                                         2          hospital, I would be guessing if I told you a
  3       A. Yes.                                             3          number.
  4       Q. What is the standard of care in your mind?       4       Q. And then in a scenario like this where you
  5               What's the definition of it?                5          are the first year resident assigned to do
  6       A. It's basically if you look at any presenting     6          the admit of a patient -- pediatric patient
  7         patient, it's what's expected -- it's hard        7          coming from the ER to the general pediatric
  8         not to use the word standard of care when         8          floor, how many times had you done that prior
  9         you're talking about standard of care, but        9          to March 6th of 2017?
 10         what's expected for treatment for a patient      10       A. Again, it would be a guess if I put an exact
 11         given a specific scenario. Usually it's like     11          number on it, but admissions, between 20 and
 12         consensus among the medical population.          12          40.
 13       Q. Does -- and then as a -- your training as a     13       Q. And then I guess that would be -- in the 20
 14          family practice resident in your first year     14          or 40, I know that's a guess, that would be a
 15          and what you learn in the family practice       15          spectrum of different illnesses that you are
 16          residency is much different than what           16          encountering?
 17          somebody would learn in a pediatric             17       A. Correct.
 18          residency; is that fair?                        18       Q. Do you recall approximately how many of those
 19                  MR. DAY: Object; lack of                19          20 to 40 were strep?
 20          foundation.                                     20       A. I don't recall.
 21       A. No, I don't think it's -- I don't think it's    21       Q. Do you know if any were strep admissions?
 22         significantly different.                         22       A. I don't recall.
 23       Q. Okay. Why have specialties then if it's not     23       Q. Were you able to do, if you go to Page 16,
 24          significantly different?                        24          your own -- were you able to do an evaluation
 25       A. So family medicine is basically we treat all    25          of D         eyes?


                                               Page 107                                                         Page 109
  1         ages and we do obstetrics. We do a little         1       A. No.
  2         bit of everything. Dr. Bala would --              2       Q. Is that because he was sleeping?
  3         pediatricians would have received more            3       A. That's correct.
  4         training specifically to pediatrics 'cause        4       Q. Was that -- is that something that would have
  5         that's all they do. But we would have had         5          been deferred, as well?
  6         similar training in pediatrics when we were       6       A. Yes.
  7         on pediatrics if that makes sense. We cover       7       Q. To the floor?
  8         the same topics and take care of the same         8       A. Yes. So --
  9         patients.                                         9       Q. Go ahead. I apologize.
 10       Q. So at the beginning of your deposition, we      10       A. I'm done.
 11          talked about, in general terms, your            11       Q. Do you know whether there was an evaluation
 12          experience with the pediatric population up     12          done of his eyes in the ER?
 13          until March 6th of 2017; correct?               13       A. They documented his eye opening
 14       A. Yep.                                            14         spontaneously. And they documented that his
 15       Q. Would you say by that time, from July 1st,      15         extraocular movements were intact.
 16          when you began your residency, to March 6th     16       Q. Is that a full eye examination that you would
 17          of 2017, that you would have seen and           17          typically do?
 18          evaluated hundreds of pediatric patients?       18       A. It's a general eye examination.
 19       A. No.                                             19       Q. Okay. And would you do a general eye
 20       Q. How would you characterize the number of        20          examination if he was awake?
 21          patients that you would have evaluated during   21       A. Yes.
 22          that time period?                               22       Q. And that would consist of what?
 23       A. Pediatric patients or total patients?           23       A. Usually testing the extraocular movements and
 24       Q. Pediatric patients.                             24         typically check pupillary response, as well.
 25       A. Tough to put a number on it. Less than a        25       Q. And then what would the pupillary response


                                                                                              28 (Pages 106 to 109)
KELLEY REPORTING ASSOCIATES, LTD               515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                   316.267.8200                                                   67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 29 of 33


                                                    Page 110                                                       Page 112
  1          tell you about the patient?                         1            not to be midline?
  2       A. That cranial nerves are intact that supply          2         A. Not that --
  3          the pupil, allowing the pupil to constrict          3         Q. Or is that beyond your scope?
  4          with light on both sides.                           4         A. Yeah, probably beyond my scope. I don't know
  5       Q. How about the extraocular examination?              5            for sure.
  6       A. Same thing: Cranial nerve testing telling           6         Q. And then if we go to Dr. Borick, her note on
  7          you that the cranial nerves are intact.             7            Page 131-132, do you know whether she did a
  8       Q. Okay. And then what deficits, if any, would         8            general neurologic exam?
  9          eye -- elevated intracranial pressure cause         9                   MR. DAY: Object to form.
 10          on a general eye exam if one was done?             10         A. I don't know whether she did or didn't, but
 11                   MR. DAY: Object to foundation.            11           it's not -- it's not documented.
 12       A. So kind of mentioned it earlier, you can see       12         Q. And then, at least, based on her note, you
 13          papilledema when you -- you actually have to       13            would agree with me that D        condition
 14          look to the -- to the back of the eye.             14            was probably about the same as it was when
 15       Q. And then that's done with some type of             15            you saw D       and when Dr. White saw D        ?
 16          instrument?                                        16                   MR. YOUNG: Object to form.
 17       A. Yes.                                               17                   MR. DAY: Object to form.
 18       Q. Okay. Do you know whether Dr. White did            18         A. Tough -- it's tough for me to comment on that
 19          that?                                              19            just based on the note.
 20       A. She did not document that she did that, so I       20         Q. You indicated that he was arousable; correct?
 21          don't know if she did.                             21         A. Correct.
 22       Q. And then she saw D          , at least, when you   22         Q. Then if we go to -- do you know Sam
 23          look at the time -- and I'm not going to hold      23            Dumontier?
 24          you to the time. If you saw D         at 5:18      24         A. The name sounds familiar.
 25          or 5:30, she says 6:15.                            25         Q. He was a medical student at the time, and


                                                    Page 111                                                       Page 113
  1             Did she do, at least, the general                1            he's got a note at, let's say, I think, 291.
  2         neurologic exam that you were wanting to do?         2            Hold on, let me make sure I got it right.
  3                 MR. DAY: Object to form. I                   3            Yes, it's 291.
  4         don't understand.                                    4         A. Okay.
  5      A. She -- the neurological exam that she did was        5         Q. He says: General: Non-arousable.
  6         a general exam where she documents that he           6                 That's different than -- than what you
  7         rubbed his eyes, pushed examiner's hand away.        7            put; correct?
  8      Q. Okay.                                                8                     MR. DAY: Object to form.
  9      A. Otherwise, nothing else is documented.               9         A. That is different than what I wrote.
 10      Q. Okay. But the brief neuro exam that you             10         Q. Had you reviewed his note prior to your
 11         discussed earlier about standing up,                11            deposition?
 12         accessing gait and see whether there's any          12         A. I had reviewed Dr. Borick's note and I don't
 13         gross abnormalities, she didn't do that?            13           think I looked at this note specifically.
 14      A. Correct, and actually she also documents the        14         Q. And I think she had non-arousable, but she
 15         uvula is midline, which is important for            15            testified yesterday that her note was pretty
 16         cranial nerves, as well.                            16            much a mirror of Dr. Dumontier's because she
 17                 MR. DENNING: Sorry, Doctor?                 17            did it after the code.
 18      A. The uvula is midline.                               18         A. Okay.
 19      Q. Explain that to me.                                 19         Q. Can you tell based on your review of Dr. --
 20      A. So you can see a uvula deviation if there is        20            or Sam Dumontier's note and Dr. Borick's note
 21         some sort of like abscess or, you know, you         21            whether there was a change in D
 22         may expect some changes if there's cranial          22            condition from the time that you saw him to
 23         nerve problems.                                     23            the time they saw him?
 24      Q. How about with elevated intracranial                24         A. Again, it's tough to say without actually
 25         pressure, I mean, can you expect the uvula          25           doing an exam myself. You know, it can vary


                                                                                                   29 (Pages 110 to 113)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                        316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 30 of 33


                                                   Page 114                                                          Page 116
  1         by provider.                                         1                 (A recess was taken from 11:10 a.m. to
  2      Q. Was it your impression that he was sleeping          2            11:21 a.m.)
  3         during that whole time?                              3                    VIDEOGRAPHER: Back on the record
  4      A. During what whole time?                              4            11:21.
  5      Q. During the whole time between the time you           5         BY MR. GIROUX:
  6         saw him and the time that Dr. Borick saw him         6         Q. Doctor, just a few questions. I think I'll
  7         at 7:00 o'clock in the morning.                      7            be about five minutes and I'll be done and
  8                MR. DAY: Object to form;                      8            then others will have questions for you.
  9         foundation.                                          9         A. Okay.
 10      A. I don't know.                                       10         Q. Are you from Wichita?
 11      Q. Would you expect him to have a Glasgow Coma         11         A. I'm not.
 12         Scale at 6:30 of 15?                                12         Q. Where are you from originally?
 13                MR. DAY: Object to form;                     13         A. Eudora, Kansas.
 14         foundation.                                         14         Q. Okay. And that's up in the Kansas City area?
 15      A. I'm not sure. If he was sleeping, you               15         A. It's close to Lawrence.
 16         wouldn't assess a GCS.                              16         Q. Okay. And then where did you go undergrad?
 17      Q. Okay. If there is one in the record that            17         A. Kansas State.
 18         says that his Glasgow Coma Scale at 6:30 was        18         Q. And then you went to Case Western?
 19         15, would that indicate to you, at least,           19         A. That's correct.
 20         that he was tested?                                 20         Q. And then what's the plans when you complete
 21      A. Yes, if there's one documented, then it would       21            your residency in May?
 22         have had to have been tested.                       22         A. Looking for a job right now so going to stay
 23      Q. And then in order to do a Glasgow Coma Scale,       23           in Kansas. I just don't know where yet.
 24         and if I'm asking the same question again, I        24         Q. Do you want to stay in the Wichita area?
 25         apologize.                                          25         A. We're looking in smaller towns near Kansas


                                                   Page 115                                                          Page 117
  1       A. No, it's okay.                                      1           City.
  2       Q. When you do a Glasgow Coma Scale, are you           2         Q. If I asked this, I apologize. I don't ask
  3          asking the patient to stand or sit up?              3            repeated questions, but at any point in time
  4       A. No, you're not -- you're not having them            4            during D       's hospitalization, did you
  5         stand up and ambulate.                               5            learn from any source about D           stroke,
  6       Q. But they can -- they can lay in bed and you         6            the cause of his stroke and when it occurred?
  7          can do a Glasgow Coma Scale?                        7                    MR. DAY: Object to foundation.
  8       A. That's correct.                                     8         A. I don't recall specifically learning about a
  9       Q. But you would have to ask them questions;           9            stroke, but I recall learning about the
 10          they would have to be, at least, alert enough      10           respiratory arrest on the floor.
 11          to respond?                                        11         Q. And then without getting into any discussions
 12       A. You don't always have to ask questions, but        12            with your attorney, or attorneys, have you
 13         yeah. 'Cause if they're awake and moving            13            learned, since D        s hospitalization,
 14         their extremities and talking normally,             14            anything about when the stroke occurred and
 15         that's a GCS of 15.                                 15            what caused the stroke?
 16       Q. Okay.                                              16                    MR. YOUNG: Object to form.
 17       A. And you don't have to ask questions.               17                    MR. DAY: Object to form and
 18                   MR. GIROUX: Okay. Let's take a            18            foundation.
 19          break. I think I'm just about done. I might        19         A. I've read the record about the brain mass and
 20          have a few questions before and after, but I       20           the problems ensuing from that.
 21          think I'm just -- take about five minutes and      21         Q. The record being the Via Christi record?
 22          go back on the record and see if I have            22         A. Correct.
 23          anymore.                                           23         Q. You haven't looked at any other medical
 24                   VIDEOGRAPHER: Off the record              24            records of D       ?
 25          11:10.                                             25         A. No.


                                                                                                     30 (Pages 114 to 117)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                        316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 31 of 33


                                              Page 118                                                       Page 120
  1       Q. He was transferred from Via Christi to          1          having two admissions at the same time. So
  2          Children's Mercy.                               2          we'll focus on one, and then if there was
  3               Do you understand that?                    3          another one, I would have waited till I was
  4       A. Correct. I read that in the record.             4           done with that.
  5       Q. But any subsequent records after he was         5        Q. Okay. Do you think that you are thorough
  6          discharged or transferred from Via Christi,     6           when you take a history from a patient or a
  7          you haven't reviewed any of those?              7           patient's family member?
  8       A. That's correct. I have not reviewed any         8        A. Yes.
  9         other records.                                   9        Q. Do you believe that you were thorough in this
 10       Q. There was a -- there was testimony that was    10           case in taking a history?
 11          provided yesterday by a Nurse Angela Walker    11        A. Yes.
 12          that said that it was -- the nurse or nurses   12        Q. You talked about bringing in your laptop into
 13          were informed that when doing rounds on        13           the exam room.
 14          patients, to round on D        last.           14                You recall that testimony?
 15               Were you involved in any conversation     15        A. Yes.
 16          with the nurses about rounding on D            16        Q. And do you sit down at a -- on a chair at
 17          last?                                          17           kind of a desk or workstation to type?
 18       A. No.                                            18        A. I always try to sit down and be eye to eye
 19       Q. Does that ring any bells, that question?       19          with the parent or the patient. And
 20       A. No, it does not.                               20          usually -- sometimes it's on my lap,
 21                  MS. WOODS: Object to form.             21          sometimes there's like a little table you can
 22       BY MR. GIROUX:                                    22          adjust the height of and I'll use that, but I
 23       Q. Have you understood my questions today?        23           don't recall what I did in this instance.
 24       A. Yes, sir.                                      24        Q. Okay. And as I understand your testimony,
 25                  MR. GIROUX: I don't have               25           you've got your laptop open, you've got the


                                              Page 119                                                       Page 121
  1          anything else.                                  1             exam note open, and you start typing into
  2                  MR. GRIBBLE: I have no                  2             that note when taking a history?
  3          questions. Thank you, sir.                      3        A.    Correct.
  4                  MS. WATSON: I have no questions.        4        Q.     Okay. Are you literally typing in as, in
  5          Thank you.                                      5             this case, Kelli Morgan is conveying to you
  6                  MR. YOUNG: I do not have any            6             D           history?
  7          questions at this time. Thank you.              7        A.    Yes.
  8                  MS. WOODS: I have no questions.         8        Q.     Okay. Are you trying to type stuff in word
  9          Thank you.                                      9             for word?
 10                  MS. COLE: No questions.                10        A.    I try to.
 11                  CROSS-EXAMINATION                      11        Q.     If Kelli had told you that D      had a
 12       BY MR. DENNING:                                   12             sudden onset of headache the day before at
 13       Q. I do have a few questions for you. My name     13             church where he clutched the back of his head
 14          is Dustin Denning. I represent CEP America     14             and screamed out in pain, if she had told you
 15          Kansas in this lawsuit.                        15             that, is that something that would have ended
 16               Dr. Hartpence, were you rushed at all     16             up in your HPI?
 17          during your examination and assessment of      17        A.    Yes, most certainly.
 18          D      ?                                       18        Q.     All right. If she told you that D
 19       A. No, sir.                                       19             eyeballs were protruding from his skull and
 20       Q. You made a comment earlier and I wanted to     20             he was not able to close his eyes, is that
 21          followup on that.                              21             something that you would have recorded in the
 22               Was he your only responsibility or        22             history?
 23          focus at that time that morning?               23        A.    Yes.
 24       A. From what I recall, yes. And usually the       24        Q.     Because that would be a significant thing to
 25         senior resident will protect the intern from    25             know, wouldn't it?


                                                                                             31 (Pages 118 to 121)
KELLEY REPORTING ASSOCIATES, LTD               515 S. MAIN, STE 105                                 WICHITA, KANSAS
                                                   316.267.8200                                                67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 32 of 33


                                                Page 122                                                              Page 124
  1       A. That would be very significant, yes.               1          of questions that you asked?
  2       Q. If she told you that D           eyes had been     2       A. Yes. So when I started asking about
  3          rolling into the back of his head, is that         3          associated symptoms, that was when it came
  4          something that you would have recorded?            4          up.
  5       A. Yes, I would have recorded that.                   5       Q. Within medicine, is there a significant
  6       Q. If she told you that D          had sensitivity    6          distinction made between what appears in the
  7          to light, is that something that you would         7          review of systems versus what's the chief
  8          have placed in your note?                          8          complaints that bring the patient in?
  9       A. Yes.                                               9       A. Yes, the chief complaint is really where you
 10       Q. If she told you that D          was slurring      10          dive into the details.
 11          words, is that something you would have           11                   MR. DAY: That's all I have.
 12          recorded?                                         12                   REDIRECT EXAMINATION
 13       A. Yes.                                              13       BY MR. GIROUX:
 14       Q. If she told you that D          was unbalanced,   14       Q. Just a couple followup.
 15          would you have recorded that?                     15                When you see D          first, the first
 16       A. Yes, I would have.                                16          thing that you did was gather the history;
 17       Q. If she told you that D          had difficulty    17          right?
 18          standing or walking, would you have placed        18       A. From the mother, correct.
 19          that into your note?                              19       Q. That's right. And then you do the review of
 20       A. Yes.                                              20          systems?
 21       Q. Because those are all significant findings;       21       A. The HPI and the review of systems can happen
 22          is that right?                                    22          in conjunction.
 23       A. They are, yep.                                    23       Q. Okay. So the way I read the history of
 24       Q. And because none of that appears in your HPI,     24          physical -- the history of present illness,
 25          is it fair to say that Kelli Morgan didn't        25          she says: On Sunday, patient complained of


                                                Page 123                                                              Page 125
  1          tell you about any of that stuff?                  1          headache, dizziness and worsening nausea and
  2       A. That's correct.                                    2          several episodes of emesis.
  3                   MR. GIROUX: Object to form;               3       A. Correct.
  4          that's contrary to his earlier testimony.          4       Q. To me that would suggest that you're having
  5                   MR. DENNING: I think -- he said           5          this conversation, you're gathering the
  6          that's correct.                                    6          history from mom, and she's providing you
  7       A. That's correct. Sorry.                             7          that information separate from the review of
  8                   MR. DENNING: Thank you. That's            8          systems; is that fair?
  9          all I have.                                        9       A. Can you rephrase that. Let me pull up the
 10                  CROSS-EXAMINATION                         10         note.
 11       BY MR. DAY:                                          11       Q. That's fine. I'll let you pull it up first.
 12       Q. Doctor, I have just one quick series.             12       A. Okay. Okay. Sorry. Can you say that again.
 13                You mentioned the subject of a              13       Q. Yeah. In review of the history of present
 14          headache and dizziness came up during the         14          illness, it looks like the history that you
 15          review of symptoms -- or systems and -- is        15          gathered from mom, which is separate from the
 16          that correct?                                     16          review of systems, is that on Sunday, patient
 17       A. That's correct.                                   17          complained of headache, dizziness and
 18       Q. And I just want to make sure the record's         18          worsening nausea and episodes of emesis.
 19          clear on what that means.                         19       A. Correct.
 20                When Mrs. Morgan came in and described      20       Q. So that would be separate than the review of
 21          what her concerns were, did she mention           21          systems?
 22          either headache or dizziness?                     22       A. Not necessarily. So during the HPI, when I'm
 23       A. No, that was not her primary concern.             23          obtaining history from a patient, you ask --
 24       Q. Just so the record's clear: Are you saying        24          first, you let them talk. You get the
 25          that came up when you went through the list       25          information. And then you ask, did he have


                                                                                                 32 (Pages 122 to 125)
KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                                     WICHITA, KANSAS
                                                     316.267.8200                                                    67202
      Case 2:18-cv-02158-KHV Document 436-2 Filed 05/14/20 Page 33 of 33


                                                      Page 126                                                     Page 128
  1         any of this, did he have any of this. And              1        I have read or have had read to me the foregoing
  2         typically that's towards the end of my HPI             2   testimony recorded on pages 5 to 127, inclusive, and the
                                                                   3   same is true and correct to my knowledge and belief.
  3         when I'm asking those additional questions
                                                                   4
  4         'cause I've already gone through what our              5
  5         chief complaint was. And so when you get               6            CONNOR HARTPENCE, M.D.                 (Date)
  6         down to the headache, dizziness, worsening             7
  7         nausea, several episodes of emesis on Sunday,          8
                                                                   9
  8         and then the next line is "he denies these."
                                                                  10   STATE OF           )
  9         So it's -- the review of systems and the HPI
                                                                                    ) ss:
 10         can be in conjunction.                                11            COUNTY)
 11      Q. Okay. Well, when you first went in, I mean,           12   Subscribed and sworn to before me, the
 12         tell me all the history.                              13   undersigned authority, this, the day of
 13             Did mom just kind of open up and tell
                                                                  14            ,    .
                                                                  15
 14         you exactly what happened?                            16
 15      A. I don't recall specifically what the                       Notary Public
 16         conversation was, but I would have asked              17
 17         broad questions to start.                             18
 18      Q. It seems like if you spent 15 or 20 minutes
                                                                  19   (Commission Expires)
                                                                  20
 19         taking a history, and you have one paragraph
                                                                  21
 20         that is noted in the history of present               22
 21         illness, there's probably a lot of                    23
 22         information that she told you that just                    MORGAN v. WESLEY MEDICAL CENTER, LLC, et al.
                                                                  24
 23         didn't make it to the chart.
                                                                  25
 24                 MR. DENNING: Object to form.
                                                                  26
 25      A. I mean, there's a lot of information in the           27


                                                      Page 127                                                     Page 129
  1           history that's not just the HPI that takes           1                     CERTIFICATE
  2           time.                                                2   STATE OF KANSAS)
                                                                                   ) ss:
  3                    MR. GIROUX: I have nothing
                                                                   3   SEDGWICK COUNTY)
  4           further.                                             4        I, RICK J. FLORES, CSR, a Certified Shorthand
  5                    MR. DAY: I think we're done.                5   Reporter for the State of Kansas, do hereby certify that
  6                    MR. GIROUX: Thank you, sir.                 6   the within-named witness was by me first duly sworn to
  7                    THE WITNESS: Thanks.                        7   testify the truth, that the testimony given in response
                                                                   8   to the questions propounded, as herein set forth, was
  8                    VIDEOGRAPHER: Off the record
                                                                   9   first taken in machine shorthand and reduced to writing
  9           11:31.                                              10   with computer-aided transcription, and is a true and
 10                (Deposition concluded at 11:31 a.m.)           11   correct record of the testimony given by the witness. I
 11                    * * *                                      12   certify that review of the testimony was requested by the
 12                                                               13   witness or the parties. If any changes are made by the
                                                                  14   deponent during the time period allowed, they will be
 13
                                                                  15   appended to the transcript.
 14                                                               16        I further certify that I am not a relative or
 15                                                               17   employee or attorney or counsel of any of the parties, or
 16                                                               18   a relative or employee of such attorney or counsel, or
 17                                                               19   financially interested in the action.
 18
                                                                  20        WITNESS my hand and official seal at Wichita,
                                                                  21   Sedgwick County, Kansas, this           day of
 19                                                               22                        ,     .
 20                                                               23
 21                                                               24
 22                                                                                     RICK J. FLORES, CSR
 23
                                                                  25                    515 South Main, Suite 108
                                                                                        Wichita, KS 67202
 24                                                               26                    (800) 654-8684
 25                                                               27


                                                                                                  33 (Pages 126 to 129)
KELLEY REPORTING ASSOCIATES, LTD                      515 S. MAIN, STE 105                                WICHITA, KANSAS
                                                          316.267.8200                                               67202
